 In the Matter of WESTINGHOUSE PACIFIC COAST BRAKE COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGENo. 115Case No. PO-CA-163--Decided April 5,1950DECISIONANDORDEROn November 23, 1949, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theI termediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices as alleged in the complaint, and recommended thatthese particular allegations in the complaint be dismissed.'Thereafter the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Respondent's request for oralargument is hereby denied because the record and the exceptions andbrief, in our opinion, adequately present the issues and the positionsof the parties.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing,and finds that no prejudicial er-rortwas committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in- the case, and hereby adopts the findings, conclusions,, andrecommendations of the Trial Examiner with the following additionsand modifications.1.We agree with the Trial Examiner and find that the Respondentinterfered with, restrained, and coerced its employees in violation of'No exceptions were filed to so much of the Intermediate Report as recommends thatcertain allegations in the complaint be dismissed.Accordingly,we shall adopt suchrecommendations without passing upoci the issues involved.2Pursuant to the provisions of'Section 3 (b) of the National Labor Relations Act; theBoard has delegated its powers in connection with this case to a three-member panel.[Chairman Herzog and Members Houston and Styles].89 NLRB No. 16.145 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a) (1) of the Act by the coercive statements and conduct ofBucher,set forth in the Intermediate Report,3 by the award of a wageincrease shortly after a h earing had been conducted by the Boardupon the Union's petition for a determination of representatives ; andby the elimination of the weekly 5-hour overtime work immediatelyafter the election,which was won by the Union.2.We agree with and adopt the Trial Examiner's findingsthat theRespondent,in eliminating the weekly 5-hour. overtime work, alsodiscriminated against its employees with respect to the terms and con-ditions of their employment in violation of Section 8 (a) (3) of theAct.'3.We also agree with the Trial Examiner and find that the Re-spondent,by its conduct on and after the certification of the Unionby the Board, as set forth in the Intermediate Report, refused to bar-gain in good faith with the Union in violation of Section 8 (a) (5),of the Act.'The Trial Examiner also found that the Respondentviolated Section 8(a) (5) of the Act by unilaterally granting a wageincrease and unilaterally reducing the workweek at a time when theUnion represented a majority of its employees in an appropriate unit,but prior to its certification by the Board.As we have found that theRespondent violated Section 8 (a) (5) following the certification, andas we will order the Respondent to bargain in good faith with theUnion, we do not find it necessary to pass upon the propriety of theRespondent's unilateral action prior to certification.It is thereforeunnecessary to consider the Respondent's several contentions regard-ing these additional matters insofar as they may serve as a defense to afinding of refusal to bargain.The remedyFinding that the Respondent discriminated against its employeesby reducing the workweek from 45 to a 40-hour week,the Trial3However, unlike the Trial Examiner, Ave do not base any unfair labor practice findingsupon statements made by Bucher prior to June 2, 1948, which was more than 6 monthsbefore the filing and service of the original charge.Cathey Lumber Cosn.pany,86 NLRB157.Nor do we rely upon threats to the effect that the Respondent would not execute aclosed shop contract.'Although we agree with the'Trial Examiner that N. L.R. B. v. Winona Textile Mills,160 F. 2d 201 (C. A. 8), relied, upon by the Respondent, is not controlling, we do notadopt his characterization of the court's opinion.5Respondent his not excepted to the. Trial Examiner's finding that Howard Hughes wasnot a supervisor, that his vote would, not in any event have affected the results of theelection, and that there is, therefore, no merit in the Respondent's contention that theUnion failed to obtain .a majority of the votes in the election.We do not adopt the TrialExaminer's finding that Hughes' ballot could not affect the result of the election.However,Hughes' ballot was unchallenged, and the Respondent cannot now, by a post-electionchallenge, contest the eligibility of Hughes to vote in the election.A. J. Tower Company,60 NLRB 1414, enfd. 329 U. S. 324. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY147Examiner recommended that the Respondent be ordered to reinstatethe 45-hour week, and to reimburse its employees for the loss of paysuffered by such discrimination.The Trial Examiner recognized thatthe Respondent might have, at some intermediate time, reduced theworkweek for nondiscriminatory reasons but concluded that this pos-sibilitywas speculative and that the only way in which the wronginflicted upon its employees by the discrimination could be rectifiedwas by placing the employees in theirstatus quo.We are of the opin-ion that if the Respondent can satisfactorily demonstrate that it wouldhave, at any time after the discriminatory reduction in the hourlyweek, have reduced the hours to 40 hours per week because of non-discriminatory reasons, it should notthereafterbe required to reinstatethe 45-hour week, or to reimburse employees for hours not worked.This issue can best be resolved in the compliance stage of this proceed-ing.We shall reserve the right, therefore, to modify our Order insuch manner as the compliance proceedings indicate to be necessary.Similarly, we shall direct back pay for all employees in the appropriateunit from the date of the discriminatory reduction to the date of thereinstatement of the 45-hour workweek, or to that time when theRespondent would have reduced the week to 40 hours for nondiscrim-inatory reasons, whichever shall occur first.As the Respondent's unreasonable insistence upon an unreasonablesite for negotiations constitutes the gravamen of our 8 (a) (5) find-ing,we shall order the Respondent, upon the Union's request, tobargain collectively at its Emeryville, California, plant, or at a placein the vicinity thereof.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, WestinghousePacific Coast Brake Company, Emeryville, California, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, District Lodge No. 115, or in any other labor organizationof its employees, by reducing the hourly workweek or by discrimi-nating in any other manner in regard to their hire or tenure of employ-ment or any term or condition of employment;(b) Interrogating employees concerning their union affiliations,making threats of economic reprisals if the employees voted for the889227-31-vol. 8311 148DECISIONSOF.NATIONALLABOR RELATIONS BOARDUnion, or in any other manner interfering with, restraining, or co-ercing their employees in the exercise of the right to self-organization,to form labor organizations, to join or assist International Associa-tion of Machinists, District Lodge No. 115, or any other labor organ-ization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act, or to refrain from any or all such activities;except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act;(c)Refusing to bargain collectively with International Associationof Machinists, District Lodge No. 115, as the exclusive representativeof all the Respondent's production and maintenance employees, in-cluding tool and die makers, machinists, machinists specialists, pro-duction workers, apprentices, and warehousemen at the Respondent'sEmeryville, California, plant, excluding office and clerical employees,timekepers, professional employees, guards, watchmen, and all super-visors as defined in the Act.2.Take the following affirmative action, which the Board finds isrequired to effectuate the policies of the Act :(a)Make whole the employees employed at the Emeryville, Cali-fornia, plant, for any loss of pay they may have suffered by. reason ofthe discrimination against them, by payment to each of them of a sumof money equal to the amount which he'normally would have earnedas wages from the date of the reduction of the workweek to the dateof the reinstatement of the 45-hour week or until such time as theRespondent would have reduced the workweek for nondiscriminatoryreasons, as hereinabove provided, less his actual earnings during suchperiod ;(b)Upon request bargain collectively at its Emeryville, California,plant, or at a place in the vicinity thereof, with International Associa-tion of Machinists, District Lodge No. 115, as the exclusive representa-tive of its employees in the appropriate unit described above, and,if an understanding is reached, embody such understanding in a signedcontract;(c)Post copies of the notice attached hereto and marked as Ap-pendix A 6 Copies of said notice, to be furnished by the RegionalDirector for the Twentieth Region, shall, after being signed by the6In the event this Order is enforced by decree of a United States Court of Appeals;, thereshall he inserted before the words,"A DECISION AND ORDER,"the words,"A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." WESTINGHOUSE PACIFIC COAST BRAKE COMPANY149Respondent's representative, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) days there-after, in conspicuous places, including all places at its Emeryville,California, plant, where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminatorily dis-charged employee Halbert in violation of Section 8 (a) (1) and (3)of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership of our employees in IN-TERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No.115, or in any other labor organization, by discriminatorily reduc-ing their hours of employment or in any other manner discrim-inating against them in regard to any other terms or conditionsof employment.WE WILL MAKE whole the employees, who were employed inour shop and storeroom on September 1, 1948, by payment to eachof them of a sum of money equal to the amount he would haveearned had his hours not been reduced from 45 to 40 per weekon said date, less his actual earnings, during the period of hisemployment beginning September 1, 1948, until we establish forsuch employees a workweek of 45 hours, or until such time as wewould have reduced their hours from 45 to 40 for nondiscrimina-tory reasons, whichever shall occur first.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,.to form, join, or assist labor organizations, to join or assist INTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGENo. 115,.to bargain collectively^through representatives of their own choos-ing, and to engage in concerted activities for,,the purpose .of- 150DECISIONS OF NATIONALLABOR RELATIONS BOARDcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities except to' the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL BARGAIN, upon request, collectively with INTERNA-TIONAL ASSOCIATION OF MACI-IIN ISTS, DISTRICT LODGE No. 115, atour Emeryville, California, plant, or in the vicinity thereof, asthe exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay, wages, hoursof employment, or other conditions of employment, and if anagreement is reached, embody it in a signed agreement.The bar-gaining unit is:All production and maintenance employees, including tool anddie makers, machinists, machinist specialists, production workers,apprentices, and warehousemen, at the Emeryville, California,plant, excluding office and clerical employees, timekeepers, pro-fessional employees, guards, watchmen, and all supervisors asdefined in the Act.WESTINGHOUSEPACIFIC COASTBRAKE COMPANY,E?nployer.By-------------------------------------------------(Representative)(Title)Dated -= ---------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTANDRECOMMENDED ORDERMr. Eugene K. Kennedy,for the General Counsel.Messrs. Donald W. Ebbert,of Pittsburgh, Pa., andArthurB. Jacobs,of Oak-land, Calif., for the Respondent.Mr. A. C. McGraw,of Oakland, Calif., for the Union. WESTINGHOUSE PACIFIC COASTBRAKECOMPANYSTATEMENTOF THE CASE151On November 29, 1948, International Association of Machinists, District LodgeNo. 115,' filed a charge against the Respondent, Westinghouse Pacific CoastBrake Company, with the Regional Director for the Twentieth Region of theNational Labor lelations board- Subsequent amendments to the charge werefiled by the Union on January 14, 1949, January 26, 1.949, and February 23, 1949,respectively.Based upon the charge and the amendments thereto, theGeneralCounsel' of the Board, by the said Regional Director, issued a complaint onJanmay 31, 1949, alleging that the Respondent had engaged in, and wasengagingin unfair labor practices affecting commerce within the meaningof Sections 8(a) (1), 8 (a) (3), 8 (a) 5, 2 (6), and 2 (7) of the National Labor RelationsAct (49 Stat. 449-457,as amendedby 61 Stat. 136-163), herein referred to asthe Act.On February 24., 1,949, the General Counsel filed and issuedan amendedcomplaint,The charge, amended charges, complaint and amended complaintwere duly served upon the Respondent.With respect to the alleged unlav,-ful conduct, the complaint, as amended,avers, in essence, that "at all timesmaterialto theissues" therein,the Unionhas been the exclusive collective bargainingrepresentative of the employeesin an appropriate unit at the Respondent's plant in Emeryville, California; thaton orabout July 7 and various specified dates thereafter, the Respondent, inviolation of Section S (a) (5), failed and refused, "and continues to fail andrefuse" to bargain collectively with the Union; that on August 31, 1948, theRespondent reduced the workweek of its employees from 45 to 40 hours forthe purpose of discouragingmembershipin or activities in behalf of the Union,thus violating Section S (a) (3) ; that on September 24, 1945, the Company, inviolation of Section S (a) (3), discriminatorily discharged Kenneth L. Halbertbecause of his union affiliation and activities; and that, by its conduct describedabove :in(] other activities specified in the complaint, the Respondent, in viola-tion of Section S (a) (1), interfered with, restrained, and coercedits employeesin the exercise of the rightsguaranteedto them by Section 7.The Respondent filed an answer which it. subsequently amended. As amended,the answer, in sum, denies the commission of any unfair labor practices. W V'ithrespect to the Union's representative status, the answer denies thatthe classi=fications of employees set forth in the complaint constitute an a.ppropriate unit,'and asserts that the unit "Is not appropriate" ; that "only a minority" of theRespondents employees designated the Union as their representative and that"at no time material to the issue" has the Union been the employees'exclusivebargaining representative.The answer admits that the Respondent refused tobargaincollectively with the Union between July 7, 1948, and August 31, 1948,International Association of Machinists, District Lodge No. 115, will be referred toherein as the Union.The National Labor Relations Board will be referred to herein as the Board.References to the General Counsel in this report include the attorney who appearedon his behalf in this proceeding.°As alleged in the complaint the bargaining unit is described as consisting of "all pro-duction and maintenance employees, including tool and (lie makers, machinists, machinistspecialists, production workers, apprentices, and warehousemen at the Emeryville, Cali-fornia, plant, excluding office and clerical employees, timekeepers, professional employees,guards, watchmen and all supervisory employees as defined in the Act." In addition tothe denial that the composition of an appropriate unit is the one described above, theanswer alleges that the Respondent does not employ "any persons classified as tool anddiemakers,machinistspecialists,production workers, apprentices, or warehousemen."There is no denial, however, that the Company employs production and maintenanceemployees. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut denies that it so refused to bargain after August 31, 1948, and asserts thatsince that date, the Company "has been willing to meet" with the Union "atreasonable times and confer in good faith with respect to wages, hours, andother terms and conditions of employment or with respect to the negotiationof an agreement." The answer, as amended, also alleges affirmatively that thereduction of the workweek and the discharge of Kenneth L. Halbert were "forcause."Pursuant to notice duly served upon the Respondent and the Union, a hearingwas held at San Francisco, California, on May 31 and June 1, 2, and 3, 1949,before the undersigned, Herman Marx, duly designated as Trial Examiner bythe Chief Trial Examiner.At the conclusion of the General Counsel'scase-in-chief, the Respondent moved to dismiss the complaint on the ground that theevidence did not establish any violations of the Act.The motion was denied.The Respondent also moved separately to dismiss that portion of the complaintalleging a discriminatory discharge of Kenneth L. Halbert.The Examinerreserved decision on the motion for disposition in the intermediate report.Thefindings acid conclusions with respect to the discharge, as`Iset out below, dis-pose of the motion. The General Counsel and the Respondent were representedby counsel at the hearing, participated therein, and were afforded full oppor-tunity to be heard, examine and cross-examine witnesses, adduce evidence, sub-mit oral argument, and file briefs.The General Counsel and the Respondentwaived oral argument, but have filed briefs which the Examiner has read andconsidered.Upon the entire record and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTWestinghouse Pacific Coast Brake Company is a California corporation. Itmaintains a general office and a plant at Emeryville, California, where it isengaged in the' business of selling and repairing air brake equipment.Duringthe year 1947, the Respondent purchased parts, supplies, and materials valuedin excess of $1,000,000.Ninety percent of the dollar volume of such goods wasshipped to the Respondent's plant at Emeryville from points outside the State ofCalifornia.During the same period, the Respondent sold new and reconditioned.air brake equipment valued in excess of $1,000,000 of which 50 percent was shippedby the Company from its Emeryville plant to points located outside the State ofCalifornia.The Examiner finds that at all times material to the issues in this proceeding,the Respondent was engaged in, and its operations affected, interstate com-merce.'II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists, District Lodge No. 115, is a labororganization which admits to its membership employees of the Respondent.°DThe jurisdictional findings made above are based on the applicable averments of thecomplaint as admitted by the answer.'The answer denies that the Union is a labor organization.The finding that it issuch is based on uncontroverted evidence adduced by the General Counsel (see testimonyof A. C. McGraw). WESTINGHOUSE PACIFIC COAST BRAKE COMPANYIII. THE ALLEGED UNFAIR LABOR PRACTICES153A. Prefatory statement'The Respondent is a wholly owned subsidiary of Westinghouse Air BrakeCompany.The parent corporation maintains its principal office and plant atWilmerding, Pennsylvania.Some of the officers and directors of the parentorganization, although maintaining their offices in Wilmerding, hold similarpositions with the Respondent.V. Villette is vice-president of the Respondentcorporation and is in complete charge of the Company's operations.He is not anofficer of the parent organization, although he performs some functions (notelaborated in the record) for it.R. I. Sherman is also vice-president of theRespondent and is responsible to Villette.Both Villette and Sherman have theiroffices at the Emeryville plant and are actively engaged in its operation.The Emeryville establishment includes a shop and storeroom. Supervisionover the shop is vested in a foreman named Leo Bucher. He has the right to hireand fire shop employees and directs their work.The storeroom, which includesthe establishment's shipping and receiving departments, is in charge of CharlesJ.Ward.Ward supervises the work of seven or eight persons and exercisesthe function of hiring employees for his department.As of May 1948, approxi-mately 44 nonsupervisory employees were employed in the shop and store-room.In April 1948, the Union began an organizing campaign among the employees atthe Respondent's plant.On May 21, 1048, the Union filed with the Board a peti-tion seeking designation of the organization as the exclusive bargaining agentof the Respondent's employees in an appropriate unit.Thereafter, the Board,through a hearing officer, held a hearing on the question of representation, andon July 30, 1948, issued a decision containing its findings as to the existence ofan appropriate bargaining unit at the plant and directing an election to deter-mine the issue of representation!An election was held on August 31, 1948, andresulted in the designation of the Union as the exclusive bargaining representativeof the unit.The Board certified the Union as the unit's representative onSeptember 9, 1948.B. The allegations of interference, restraint, and coercionThe General Counsel adduced evidence designed to establish that the Respond-ent (1) threatened variously to discharge employees, close the plant, and reducewages if employees engaged in union activity or if the Union were designated asbargaining representative; (2) engaged in surveillance of a union meeting;(3) interrogated employees concerning their union affiliation and the reasonstherefor; (4) unilaterally increased wages in advance of the election in order tointerfere with the employees' right of self-organization; and (5) unilaterallyeliminated overtime work after the election (thus curtailing earnings) as ademonstration to the employees of the consequences of union activity.The'The prefatory statement is based upon undisputed or stipulated evidence adduced atthe hearing.However, it is not designed to set forth all the undisputed facts in thecase, but is primarily intended as a preliminary basis for the discussion of the evidence.Reference will be made at other appropriate points in this report to undisputed factsnot set forth in this section.8 See Case No. 20-RC-I.96. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDseveralclaims that the Respondentinterfered with, restrained,and coerced itsemployees will be considered in the order set out above.'(1)The alleged threats to discharge employees, close the plant and reduce wagesThe Union held an organizational meeting of the Respondent's employees on theevening of May 3, 1943, at a union hall in Oakland. The General Counsel pre-sented evidence, through the testimony of a number of employees, that on the dayof the meeting Bucher, the foreman, told them in substance that employees whoengaged in union activity would be discharged.According to one employee,I'edone, Bucher remarked to a group of employees, which included Pedone, Orio,Halbert, Canizzaro, and Marinkovich, that "if anyone went to the meeting, he(Bucher) would have someone there and have their names checked out and wouldhave them fired." Pedone also testified that on a different occasion (he believes itwas the next day) Bucher told him that he would discharge anyone who hadattended.Expressing the belief that the incident occurred on the day of themeeting,"D Canizzaro testified that Bucher told a group of the shop employees that"anybody that joins the union would be fired."Halbert testified that on the dayof the meeting while he, Orio, and Dickey (another employee) were at work on a.compressor, Bucher came up to them and said that "if the shop went union wewould be out in the street looking for a job." Orio testified to the same effect asHalbert, although he could not remember whether the incident occurred on the(lay of the meeting or on the next day.Bucher, who apparently was still in the Respondent's employ at the time ofthe hearing was not produced as a witness by the Respondent, nor did it explain5Employees testified that coincident with organization of the plant, both before andafter the election, a noticeable coolness or hostility developed on the part of members ofmanagement toward the employees and that variousprivileges werewithdrawnfrom, andrestrictionsimposed on, the employees (see testimony of J. It. Wagner, H. Wagner, Dickey,Halbert. Orio, Canizzaro, H. Hughes, and Brown).Evidence of privileges withdrawn andrestrictions imposed consisted primarily of testimony that personal telephone calls on theRespondent's telephone, except in cases of "emergency," were prohibited ; that a five-minutelimitationwas placed on use of the lavatory that the Respondentrequiredadherence to a preexisting rule that employees be at their work benches from the timeawarning bell sounded to the quitting bell, whereas they had previously been permittedto be at their benches 5 minutes after the warning bell and wash up before the quittingsignal ; that employees were forbidden to play baseball during workinghours in analley adjacent to the plant, as they had done before the election ; and that after theelection, the Respondent discontinued its previous annual custom of permitting employeesto quit atnoon onthe clay before Christmas, giving them a party, and paying them fora full day's work.There is evidence of occasional "loafing" by employees (Halbert) andspending ofexcessivetime in the lavatory (Halbert).The Respondent adduced evidencethat during a visit to the plant in July by officials of the parent corporation, one ofthem (Landis) observed laxity in enforcement of plant rules and that some employeesloafed and spent time talking, and heissuedinstructions that such conditionsbe eliminatedin order "to get a full clay's work for a full day's pay." the sense of the Respondent'sevidence is that the plantruleswere enforced and other rules established thereafter forthe purpose (see testimony of Villette, Landis, and Dull). If the Respondent's actsoutlined above proceeded from improper motivations, they would merely be cumulativeevidence in view of other (and major) unfair labor practices described at other points inthis report.The incidents described are, in themain, oflimited significance, and "couldneither add to, nor detract from, the scope" of the remedial order tobe recommendedherein(Chicago Typographical Union No.16, 85 NLRB 10441).Hence, theExaminerdoes not deem it necessary to make any findings with respect to such incidents.1°On directexaminationCanizzaro fixed the period of Bucher's remarks as "before theelection."Under cross-examination he testified that itwas hisbelief thatBucher madethe statement on the day ofthe meeting. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY155his absence."Thus the testimony of the four employees stands undisputed.The Examiner credits their testimony that Bucher in substance made the remarksvariously attributed to him as set out above.'2Employees also testified to statements wade to them by Bucher on variousoccasions before the election to the effect that if the Union were selected bythe employees, the Respondent would close the shop (see testimony of I'edone,Dickey, Brown, and Harry WVagner")According to other employees, Bucherduring the preelection period, stated to them in substance, that the Companywood not agree to a union shop contract and that, rather than do so, it wouldclose the shop (see testimony of Rogers and H. Hughes). The evidence givenby the employees with respect to Bucher's statements concerning the closingof the plant is undisputed.The Examiner credits it and finds that Bucher insubstance told certain employees in the period preceding the election that theRespondent would close the shop if the Union were designated as bargainingagent, and that he made statements to others to the effect that the Respondentwas opposed to a union shop contract, would not sign one, and would close itsshop rather than sign such an agreement.In view of Bucher's position, the Respondent must accept responsibility for hisconduct."Each of his statements to the employees as set out above, was acoercive interference with the exercise by them of their statutory guarantees,11The well known rule is applicable . . . that when a party produces such evidenceas it isin his power to produce, its probative effect is enhanced by the silence of hisopponent and also where the party on whom rests the burden of evidence as to a par-ticular fact has the evidence within his control and withholds it, the presumption is thatsuch evidence is against his interest and insistence" (N. L. R. B. v.Ohio Calcium Co.,133 F. 2d 721 (C. A. 6) ).12 It is difficult to determine whether, in describing Bucher'sremarkson May 3, the fouremployees were testifying to differing, but not substantially dissimilar, versions of thesame incident or to statements made by the foreman on different occasions on the day ofthe meeting.Pedone included Canizzaro, One, Marinkovich, and Halbert in the group ofemployees present when Bucher made the statement imputed to him by Pedone. Canizzarocould not remember the names of any other employees present, while Halbert and Orioassertedthat Bucher addressed his remarks to a group consisting of themselves and Dickey.(who did not advert to the incident in his testimony).However, the Examiner deemsit unnecessary to determine if the different versions referred to one incident or several.If they were intended to describe one occasion, the Examiner accords no significance tovariances in the testimony as to the identity of all those present or insubstantial differencesin the language ascribed to Bucher.Whether intended to describe a single occasion orseveral, the important question is whether Bucher made statements in the presence ofemployees in order to inhibit their right of self-organization.Based on his appraisal ofthe witnesses and the fact that their testimony is uncontroverted, the Examiner is con-vinced that Bucher threatened to discharge employees if they engaged in union activity.18 In addition to recounting an occasion when Bucher told him that selection of the Unionwould result in a shutdown of the plant. Harry Wagner also testified that about a week ortwo later, Bucher told him that the Union held only union shop contracts in the area, that"the company will not sign a. union shop contract" ; that "there will be nothing left for youmen to do but go out on strike" ; and that "if you walk out of here you walk out forever."The implication of the quoted statement is that concerted action by the employees wouldresultin thelossof their jobs, whether by a closing of the plant or otherwise and, in thatrespect,must be regarded as a violation of Section 8 (a) (1).ldThe Respondent's brief stresses the fact that on the day of the election, shortly beforethe pollsopened, Villette made a speech to the employees to the effect that he had heard"rumors" that they had been threatened.Villette told the employees that "discrimination"and "threats" were "out" and contrary to the Respondent's policy and would not be"tolerated."Villette's statement has no bearing on the findings made with respect toBucher's statements.The speech was made about 4 months after Bucher's remarkson the day of the union meeting and a substantial period of time after other statementsmadeby the foreman.Villette's talk cannot cure the inhibiting nature of Bucher's previous 156DECISIONSOF NATIONALLABOR RELATIONS BOARDand the Examiner therefore finds that the Respondent thereby violated Section8 (a) (1) of the Act'sPedone also gave undisputed testimony that about a week before the election,Bucher made a remark to him that he would not be paid his current rate of $1.25per hour "if the Union came into the shop." The import of Bucher's statementis that designation of the Union as the employees' bargaining representativewould result in reduced wages. It was brought out in Pedone's cross-examina-tion that Bucher came up to Pedone, made the remarks and then walked away.Despite the circumstances tinder which Bucher's statement was made, the Ex-aminer finds that Pedone testified credibly.Other employees testified, withoutcontradiction, that it was Bucher's habit to come up to them, make abruptremarks, and then walk away. As Bucher was not produced as a witness, theExaminer had no opportunity to appraise him.The undersigned credits Pedone'stestimony with respect to'Bucher's statement about the wage rate and finds thatthe Respondent thereby violated Section S (a) (1).(2) The alleged surveillance of the Union's organizational meetingThe Union's organizational meeting of May 3 was attended by Charles J.Ward, supervisor of the storeroom.The evidence of his attendance is undis-puted; in fact, the Respondent admits that he was there, but denies that heattended in the Company's interest or that his purpose was to place the em-ployees' union activities under surveillance.As found above, there is credible and undisputed evidence (Pedone's testimony)that on the day of the meeting Bucher stated that he would have someone inattendance at the meeting to determine which of the employees attended.How-ever, there are countervailing circumstances in the evidence as a whole thatcreate a substantial doubt in theExaminer'smind that Ward attended themeeting in fulfillment of Bucher's purpose or that Ward's object was to placethe employees' activities under surveillance.Ward is a minor supervisory employee who has been employed by the Re-spondent for more than 35 years.He appears to be on friendly terms with otheremployees of long tenure, such as Howard Hughes, who has been in the Re-spondent's employ for about 20 years. According to Ward, it was common knowl-edge throughout the shop on the day of the meeting that the employees wouldmeet that evening, and he "talked to some of the boys" about it.Ward testifiedthat he asked Hughes "what's doing down at the Hall tonight?" and that Hughesinvited him to attend, stating, "There's an open meeting, open to anyone thatwants to go."Ward also gave testimony that other employees, among themassertions.Moreover,as found elsewhere in this report, the Respondent engaged in otherinhibitory conduct as a matter of deliberate corporate policy.Employees would be war-ranted in evaluating the speech in the light of such conduct.15On the morning of the election,one of the officials of the parent company (Landis)made a speech to the Emeryville employees.Witnesses(Orio and Hughes) imputed tohim some reference to the fact that it was not necessary to use the Emeryville plant forproduction;that one of the Eastern plants could be used for that purpose;and that theEmeryville establishment would then be used only as a distribution point.While theemployees testified to the best of their recollection,theyrelied solely on memory,and thatappeared to the Examiner to be uncertain (particularly in Orio's case) as to the full contextof the speech.Landis made his speech from a written statement.From his version, itappears that he pointed out that facilities were available to handle the Respondent's workin the East if the Emeryville establishment were closed as a result of a strike. TheExaminer credits Landis' version of his reference to the handling of the work in the East,and does not regard the relevant statement in its context as violative of Section 8 (a) (1). WESTINGHOUSE PACIFIC COAST BRAKE COMPANY157Rogers, Reiner, and Keeler, told him there would be a meeting and that Keeleralso invited him to attend.Ward's testimony concerning the invitation was notdisputed by Hughes's or Keeler, although Hughes was a witness at the hearing.The Examiner credits Ward's testimony that employees informed him of themeeting and that Hughes and Keeler invited him to attend.Ward attended the meeting with his son who is employed in the storeroomin a nonsupervisory capacity.Their attendance at the meeting was open andthey were seen by others in attendance, including such men as Hughes and J. R.Wagner who subsequently actively participated in the Union's affairs in theplant'?No one interposed any objection to Ward's presence.Ward's supervisory status and his presence at the meeting do not of them-selves establish that his purpose was unlawful surveillance. It is true thatBucher's hostility toward organization of the employees suggests the possibilitythat Ward's object was espionage.However, it is at least equally consistent withthe evidence as a whole to conclude that Ward attended what he assumed tobe an open meeting out of a sense of personal curiosity. Other employees (J.R.Wagner and H. Hughes) appear to have placed that construction on his pres-ence.In the judgment of the Examiner, the evidence does not preponderantlyestablish that the Respondent engaged in surveillance of its employees' unionactivities.18(3)The alleged interrogation of employees by BucherLoren Brown, an employee, testified that shortly after the organizational meet-ing of May 3, Bucher approached him and asked him why he had joined theUnion.According to Brown, he responded that it was for "security." Thereupon,Brown testified, Bucher stated that the Respondent had continued to operateduring the depression, that there were certain types of work that Brown couldnot perform, that it was within his (Bucher's) power to give Brown such work,and that "if you go to any other shop, and they would give you such a job, andyou couldn't do it, they would let you out."Halbert testified that about a month before the election Bucher "asked mewhat I thought about the union," to which, according to Halbert, he "didn't saymunch either way."Then Halbert testified, Bucher asserted that "they (theRespondent) could close the shop down, they would make a warehouse out of it,and . . . they wouldn't sign any union contract whatsoever."Halbertalso gave the following version of another conversation he had with Bucherin the shop some weeks later (apparently shortly before the election) : Bucherasked if he "still felt the same way about the union" as formerly.Halbertresponded in the affirmative, whereupon Bucher asked him what advantagesmembership gave him beyond those he already enjoyed.Halbert then told theforeman that the "main" advantage was security against wage cuts, to whichBucher responded that if there were any wage reduction, "he would make up thedifference out of his own pocket." Then Halbert observed, "Yes, you can say16Hughes testified to Ward's presence at the meeting during the General Counsel's case-in-chief.Under cross-examination,he stated that he did not know why Ward went to themeeting.Ward testified to Hughes'invitation as Respondent'switness.Hughes was notrecalled in rebuttal.The Examiner does not regard Hughes' statement that he did notknow Ward's purpose in attending the meeting as a refutation of Ward's testimony con-cerning the invitation.15Both Hughes and Wagner were subsequently appointed job stewards in the plant.18 See, among other cases,N. L. R. B. V. Shenandoah-Dives MiningCo.,145 F. 2d 542(C. A. 10);Mellin-Quincy Mfg.Co.,Inc.,53 NLRB 366. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat now, but when the time comes it will be different," whereupon Bucher con-cluded the conversation with the statement that he was offering Halbert "jobsecurity" and that the latter "was too stupid to see it."The testimony of Brown and Halbert with respect to their conversationswith Bucher, as outlined above, is uncontroverted.The Examiner credits theirtestimony.It is fundamental that interrogation of an employee by an employeror his superviser with respect to the employee's union affiliation or sympathiestends to inhibit the free exercise of the employee's statutory guarantees.Hal-bert's continued membership in the Union and his and Brown's reasons forbelonging to it were not Bucher's legitimate concern.When Bucher concernedhimself with such platters by interrogating the employees with respect thereto,he interfered with the free exercise of their statutory guarantees, and theRespondent thereby violated Section 8 (a) (1.).(4)The unilateral wage increaseOn July 7. 1948, the Respondent established classifications for the varioustypes of work performed by its shop employees and fixed rates for each classifi-cation.The revised pay rates represented an increase for each shop employee.The increases varied from about 12 to 25 cents per hour, depending on the classi-fication in which an employee was placed. The wage rises were made retro-actively effective as of July:[, 1943.The increases were given to the employees without prior consultation withthe Union or any of its representatives, including the shop stewards.To deter-mine whether the increases were designed to influence the employees' selectionof a collective bargaining representative or to discourage union activity arecital of the significant background facts is appropriate.As observed above, the Union began its organizational activity among the shopemployees in April 1948.On May 3, 1948, 32 of the employees signed cardsauthorizing the Union to represent them. These represented a substantialmajority of the individuals in a bargaining unit the Board subsequently foundto be appropriate.On May 4, 1948, the Union wrote to the Respondent statingthat it represented a majority of the employees and requesting a meeting tonegotiate a collective bargaining agreement concerning "wages, hours and work-ing conditions."The Company responded by letter dated May 14, 1948, express-ing a willingness to meet with the Union, "t 'o discuss" its representative status,on May 21. at the Oakland office of United Employers, Incorporated (an employ-ers' association in which the Respondent held membership).Representatives of the Union and Respondent met on or about the date 19and at the place specified in the Company's letter2°At the meeting, among otherthings, the Union offered to submit its authorization cards for check againstthe Company's payroll as evidence of its representative status ; the Respondentasserted that it would require a formal certification of the Union by the Board;39The various witnesses on the subject were uncertain as to the date of the meeting.Witness Jacobs testified that at the request of the Union it was deferred from May 21 toa later date in May or early in June.However, although he undoubtedly testified to thebest of his recollection, from the evidence as a whole, it is apparent that as of the meetingthe Union had not yet filed a petition for certification.The petition was filed on May 21,thus suggesting the probability that the meeting was held on May 21 and that the petitionwas filed later that day.20The Union's representatives included M. E. Thompson, its senior business representative;and Richard Claire, who had conducted the organizational work among the plant's em-ployees.The Respondent was represented by R. I. Sherman. one of the Respondent's vice-presidents : John B. Hull, plant superintendent and Arthur B. Jacobs, the attorney forUnited Employers. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY159and the Union stated that it would file a petition for such certification andinformed the Respondent that, pending an election to determine the repre-sentation issue, certain named employees would be designated by the Unionto act as shop stewards to handle "any problem (or) grievances (which) arosein the shop." ^-1The Respondent made no commitment to deal with the stewards.The Union filed its petition on May 21. On June 3, an agreement for a con-sent election was executed in the respective names of the Respondent and theUnion and filed with the Board, and an election was scheduled for June 29.The agreement was executed on behalf of the Respondent by Arthur B. Jacobs,an attorney for United Employers. who had, together with officials of theRespondent, represented it in the discussions with the Union concerning therepresentation question.(Jacobs is also one of the Respondent's attorneys inthis proceeding.)On June 26, George A. Blackmore, who was the chairmanof the respective boards of directors of both the Respondent and the parent cor-poration, wired the Regional Director from Pittsburgh (the Wilmerding plantof the parent company is in the Pittsburgh area) stating that the Respondent's"consent to election . . . was without approval and knowledge of topofficials of company and contrary to company policy against such agreementsand is therefore null and void" and that the "agreement whether valid or notIshereby specifically revoked."The wire concluded with a request- that thescheduled election be canceled.Thereupon, the electionwas canceled and,upon due notice to the Respondent and the Union, the Board, through ahearingofficer, held a representation hearing on July 2, 1948,which culminated in theBoard's Decision and Direction of Election to which earlierreference has beenmade."The announcement of the increases to the employeeswas made about10 days after the repudiationof the agreement for the consent election and about5 days after the representationhearing.The Respondent's version of the circumstancesunder which it granted theincreases and of its motives inso doing may be summarized as follows: A.collective bargaining agreement exists between variouslodges(including theUnion) of the International Association of Machinists locatedin the San Fran-cidco-Oakland area and employers represented by the CaliforniaMetal TradesAssociation (of which the Respondentisnot a member).In May 1948 theparties to that agreement negotiateda wage increase of 12 cents per hour forthe employees covered by the contract. Villette had, at that time (as well as forsome months earlier), considered giving the Respondent's employees a coal-parable increase, but because the plant was then inprocess oforganization bythe Union, had decided not to do so inasmuch as an increase in such circum-stances might be construed as a violation of the Act. The representation hear-ing was sc,,euuled for July 2, and Donald IV. Ebbert, a Pittsburgh attorney whois also counsel for the Respondent in the instant proceeding, came to San Fran-cisco in June in order to represent the Respondent at the representation hearing.While in the area, Ebbert "determined, casually at least, that the rates in effectfor employees of the Westinghouse Pacific Coast Brake Company were somewhatlow in relation to other wage rates in the district" (testimony of John V. Bow-Other matters were discussed at the meeting, but are not germane at this point. Thereis no basic conflict in the evidence as to the subjects discussed.Findings concerning thematters raised at the meeting are based on the testimony of Jacobs, Thompson, and Claire.22The findings with respect to the filing of the petition and the hearing held thereon arebased upon evidence adduced at the hearing before the undersigned and upon the official.filesof the Board in the representation proceeding, of which the Examiner has takenjudicial notice. 160DECISIONS OF NATIONALLABOR RELATIONS BOARDser).He telephoned either Blackmore or William C. Landis (a vice-presidentof the parent corporation) and suggested that Landis and John V. Bowser (avice-president and the controller of both the Respondent and the parent com-pany) come to Emeryville from Wilmerding for the purpose of studying thewages in effect at the Emeryville plant.Both Landis and Bowser came to theplant at the end of June or the first of July.They consulted Jacobs, the attorneyfor the United Employers, who made available some data pertaining to prevailingwages for comparable work paid by other concerns in the area.' Then, in viewof the concern entertained by the Respondent's local management the precedingMay that an increase at that time might violate the Act, Bowser and Landisconsulted Ebbert, and he advised them that an increase would not offend thestatute.The Respondent then drew up the schedule of classifications and in-creases and placed them in effect.'£he motivations for the increases were two-fold: (1) to pay employees wages at least comparable to those prevailing in thearea for similar work, in accordance with the policy of the parent company in.effect in other areas; and (2) to eliminate from the impending election any wage.considerations as factors entering into the employees' decision whether to beirepresented by the Union.76Much of the Respondent's version of its motivation in granting the increaseis of self-serving nature, and it is appropriate to evaluate it in the light of theobjective facts.Among the most significant of these are (1) that the Respondentwas aware, when it raised the employees' wages, that the Union had engagedin organizational activities among them; (2) that the Company knew that theUnion claimed to represent a majority 26 (as, in fact, it did) ; (3) that Black-23Their study of prevailing wages appears to have been limited to the information sub-mitted by United Employers.Their testimony is barren of any of the details of suchinformation.Bowser was unable to state the names of any of the companies with whoserates the Respondent's were compared, and Landis was unable to state "what factors"entered into the determination that the Respondent's rates were comparatively low, otherthan to assert that Respondent's counsel had so "assured himself" and that the repre-sentative of United Employers furnished "all the information he could." It is clear fromthe evidence as a whole that they did not request any information either from the Unionor the California Metal Trades Association either as to prevailing rates or the accuracy ofthe classifications placed in effect, although the increase negotiated by the Association andthe International Association of Machinists in May were allegedly a contributory reasonfor the Respondent's wage increases.In that regard,itmay be noted that the classificationtitles set out in the Association-International agreement differ markedly from those pro-mulgated by the Respondent with its increase, so that it is difficult, if not impossible, totell by reference to the two sets of classification titles whether the jobs respectively coveredby them are comparable.24The summary of the Respondent's version of the circumstances surrounding the increasesand the motivations which promoted them is based on testimony given by Bowser and Landiswho were produced as witnesses by the Respondent.25Landis testified, ". . . if there was going to be an election we would a lot rather havethe election on the basis of whether or not an employee wanted to have a union representhim rather than on the basis of whether or not he could get a wage increase in that manner."He repeated that view at another point : " . . . and also, as I think I stated, that by makingthat increase at that time when it was deserved and warranted to eliminate that factor as aconsideration in the election,and let the employees decide for themselves on its own meritswhether they wanted the Union to represent them or not, and not whether they wanted awage increase."zsThe Union's petition for certification alleged in effect that the organization represented83 employees. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY161more's repudiation of the consent election agreement 21 and the consequent can-cellation of the consent election had the effect of postponing an election for aperiod which the Respondent used to raise the employees' wages; and (4) thatthe decision to increase the wages was made during the pendency of the repre-sentation proceeding and at a time when it must have appeared probable to theRespondent that the proceeding would eventuate in an election. Significantly,Blackmore's cancellation of the agreement was followed almost immediatelyby the journey of Landis and Bowser from Wilmerding to the Emeryville plantand by prompt action by them after they arrived to place into effect the scheduleof wage increases.Thus when an election was actually held 2 months later,the employees took with them to the polls the knowledge that the Respondenthad recently given them a substantial wage increase without the assistance orintervention of the Union.Moreover, two other circumstances cast a revealing light on the Respondent'sclaim that the increase did not offend the statute.First, no reason appears whythe Respondent could not have deferred the increase until after an election.The Company eliminated overtime work immediately after the election.At thehearing before the Examiner, it sought to justify the timing of that actionby claiming that a decision to reduce the workweek was reached before theelection, but that it was not announced until later because the elimination ofovertime prior to the election might be construed "as an attempt to coerce andintimidate the employees." If the Respondent's claim of forbearance with re-spect to the overtime announcement is credible, it seems strange that it did notshow equal forbearance by deferring the wage increase until after the election,particularly as there is no evidence that the employees were pressing for it.Plainly, the deferral of the overtime announcement until after the election andthe granting of the increase before the election accorded with the Respondent'sinterests, and the timing of both announcements, in the face of its evidentappreciation of the effect such conduct may have on the organizational activitiesof employees, casts a revealing light on the Company's motives. Second, andperhaps the most illuminating circumstance, is Landis' testimony that the in-crease was put into effect before the election because the management wishedto eliminate wage considerations as a factor to be considered by the employeesin:deciding whether they wished to be represented by the Union.That is clearlyan admission that the Respondent's design was to influence the selection byitsemployees of a bargaining representative.A strategically applied wage27 It is interesting to note that Blackmore's reason for repudiating the consent electionagreement was that Jacobs entered into it without the "approval and knowledge of topofficials of(the)Company."Presumably, Blackmore's reference to "top officials" meanthimself andthe Respondent's president, A. C. Williams, who is also president of the parentcorporation, and like Blackmore, has his office In,Wilmerding.The recordreflects no par-ticipation, prior to the cancellation of the agreement, by the Wilmerding "top officials" inthe events which flowed from organization of the plant.Moreover, active supervision overthe plant's personnel and labor and operational policies had previously been exercised byVillette.Sherman andJacobs had previously represented the Respondent in its contactswith the Union. It may also be observ-d that Jacobs entered an appearance in this pro-ceeding asone of counsel for the Respindent.While the scope of his authority and thevalidity of the consent agreement are not inissue, it isdifficult to believe that Jacobs, amemberof the bar for ] 2 years and an attorney for the employers' organization in which theRespondent holds membership, would sign the consent election agreement without author-izaitiQn fromVillette, inwhom the responsibility for activesupervision of the plant'soperationswas vested. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDrevision, such as that involved here, constitutes "campaigning with wage in-creases" 28and is clearly unlawful.The Examiner finds that the wage increases announced on July 7 weredesignedto influence the exercise by the employees of rights guaranteed to them by theAct and that the Respondent thereby violated Section S (a) (1).(5)Theunilateral eliminationof overtime workWhen the election was held on August 31., 1945, the shop and storeroom wereoperating on a 45-hour workweek.Employees on that schedule were paidat the rate of time and one-half for hours in excessof 40per week. The 45-hourweek had been in effect for a substantial period before union organization beganin April 1.945."°About an hour and a half after the polls closed, the Respondentannounced to its employees that effective the next day (September 1), theshop and storeroom employees would work on a schedule of 40 hours per week.The reduction of the workweek necessarily resulted in a loss of earnings forthe nonsupervisory shop and storeroom employees.The Respondent did notconsult the Union or any of its representatives with respect to the reduction inhours.The Respondent contends that the overtime work was eliminated solely foreconomic reasons. Significant aspects of the Respondent's evidence on the issuemay be summarized as follows : On or about August 25, 1048, Villette prepared aletter for mailing to the employees.The letter "advised" the employees to voteagainst selection of the Union in the election scheduled for August 31 and setout reasons which, in the Company's view, justified its advice.Among otherthings, the letter stated :Insofar as "hours" are concerned, the I. A. M. can obtain nothing for youexcept perhaps a reduction in scheduled working hours frog 45 to 40 perweek to bring you. in line with most of its members. The Company doesnot promise to maintain the 45-hour per week schedule forever, but presentindications are that it will continue for some time in the future.One thingcertain, however, is the fact that the Company provides you with a joband whether you are given work of 45, 40, or less hours per week dependssolely upon the Company's business and not upon the loud promises of unionorganizers.Bowser, Landis, and Ebbert returned to the West Coast about August 25.Upon their arrival, they saw a copy of Villette's letter. Landis, whois not anofficer of Respondent, learned for the first time about the overtime schedule.*28Hudson HosieryCo., 72 NLRB 1434.29witnesses' estimates varied as to how long the workweek schedule had been in effect.Bowser, who has had little physical contact with the plant, stated that it had been ineffect for more than a year before the election.Hughes, who has been employed in theshop for about 20 years, testified that the shop had been on an overtime schedule since about1940, with a considerable (but unspecified) amount of overtime during the war years ; thatafter the war men worked a 44-hour schedule of five 8-hour clays and 4 hours on Saturday ;and that "around 1947 sometime," the shop was placed on a 45-hour schedule of five9-hour days.20The record does not establish directly whether or not Bowser previously knew about the45-hour week.He is controller of both the parent and subsidiary company and apparentlythe chief fiscal officer of both.According to Landis, the "costs per hour or . . . per piece"are sent from Emeryville to Bowser at Wilmerding, but the reports donot "necessarily reflectthe manner in which those costs are arrived at."Landis.was not sure whether the reportsincluded the "total number of man-hours per week in relation to the output," but he thoughtthat those figures would be included. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY163Bowser telephoned to Blackmore at Wilmerding and read the letter to him.Blackmore instructed Bowser to discontinue the 45-hour week "immediately,"stating in effect that lie had been unaware of the schedule, that business hadfallen off and did not warrant overtime, and that additional employees shouldbe hired if it were necessary to maintain the number of main-hours currentlydevoted to production.The next day Blaekmore wrote Bowser a letter containinginstructions for the discontinuance of the overtime schedule.Bowser, Villette,Elbert, and Sherman then discussed the question whether to put the reduced work-week into effect at that point or to wait until after the election.Ebbert advisedthem that an announcement prior to the election might be construed "as anattempt to coerce and intimidate the employees," and, after some additionaldiscussion, it was decided to announce the reduction inunediately after theelection, regardless of its outcome.As in the case of the Respondent's explanation of the July wage increase, itisappropriate to appraise its motivation for the overtime elimination and itsexplanation of its timing in the light of the evidence as a whole.First, it should be observed that the wage increase and the curtailed work-week do not exist as isolated expressions of economic policy by the Respondent.They have related features. The machinery for both was placed in motion, not bythe local management which had previously exercised active responsibility forsuch matters, but by members of the "labor committee" (Bowser, Landis, andEbbert) of the parent company and its affiliates."'Both the increase and theelimination of overtime grew out of two special journeys from Wilmerding toEmeryville by members of the connnittee. Both trips coincided with significantevents in the development of union activity in the plant.The increase wentinto effect soon after the cancellation of the consent election and at a timewhen it could effectively deflect the employees' interest:. in selecting the Unionas their bargaining agent, and the announcement of the reduced workweek waswithheld until after the employees had had an opportunity to reject the Union.In the Examiner's judgment, both economic policies are expressions "of a con-tinuous design" '2 to influence the employees in the exercise of their statutoryguarantees.Second, the Respondent's reason for deferring the announcement of the elimina-tion of overtime until after the election is unpersuasive in the light of the factthat it did not similarly forbear to announce the wage increase until after theelection.Manifestly, announcement of the increase was as much subject toconstruction as an effort to influence the employees as would be a preelectionannouncement of the reduced workweek ; yet the Respondent placed the increase(an action which was to its benefit) in effect, regardless of any possible con-struction, although it was equally conscious that it might be construed as aviolation of the Act.That circumstance militates against an acceptance of theRespondent's explanation that it deferred the announcement of the reducedwork schedule until after the election because it did not wish its action to beconstrued as coercive.Third, the credible evidence tends to negate the Respondent's claim that it hadresolved before the election to eliminate overtime ndork irrespective of the out-come of the election. There is undisputed evidence '3 which the Examiner credits,that after the election, during a discussion among a group of the employees con-cerning the change in hours, they inquired of Bucher "what would be the reason31See Bowser's testimony for a description of-thelabor committee.az Cf.Judge LearnedHand in N.L.R. B. v. National Seal Corp.,127 P.2d 776(C. A. 2)." See testimony of Michael 1'. Marinkovich.889227-51-vol. 89-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDor occasion for this cut" ; that Bucher is initially "evasive" ; that he was thenasked if unionization of the shop was the reason for the change; and that Bucherresponded "that probably it would have a lot to do with it."Moreover, Villette'sletter of August 25 to the employees, written almost on the eve of the election,contains a virtual assurance to them that "present indications are that it (the45-hour week) will continue for some time in the future."Villettewas incomplete charge of the Emeryville plant, had installed the workweek, and it mustbe assumed was familiar with the establishment's policies, operations, and re-quirements.Moreover, it is clear that the letter was not written for an idlepurpose, but to persuade the employees to vote against the Union, using thestatement concerning overtime to that end.True, the Respondent claims thatmembers of the labor committee and Blackmore were previously unaware of theexistence of the overtime workweek, thus at least by implication, disclaimingresponsibility for Villette's letter 34The Respondent thus puts itself in theremarkable position, through the elimination of overtime, of repudiating an assur-ance previously given to the employees by the highest local management official,while permitting them to go to the polls in the belief that they would be per-mitted to work overtime "for some time in the future." In view of Villette'sposition, and particularly in the light of the Respondent's failure to notify theemployees before the election of the change in plans, the vice president's letterpoints to the -conclusion -that it was not the Respondent's purpose prior to theelection to change the workweek "regardless" of the outcome of the voting, butthat it was the Company's plan to put the change into effect only if the em-ployees selected the Union as their bargaining agent. This conclusion is supported,not only by Bucher's statement and Villette's letter, but by other credible evi-dence as well.According to Dickey and Orio, Villette engaged in a "short con-versation" with them on the morning of the election (at a time when, accordingto the Respondent's claim, it had already decided to reduce the workweek).Bothemployees testified in substance that Orio asked Villette if the election wouldhave any effect on the overtime schedule and that Villette responded to the effect"that he could see no reason, or nothing in the future to show that we wouldlose our overtime" (Dickey's testimony).The Respondent offered evidencedesigned to refute the testimony of Dickey and Orio.Landis testified that he"think(s)" he "spent the entire, morning" of the election with Villette, assertingthat the latter called for him that morning ; that they then proceeded to the plantwhere they repaired to the office for some discussion; that they thereafter wentdown to- the shop where both in turn addressed the employees as a group; andthat they then returned to the office, remaining there for the balance of themorning while the election was taking place.Landis also stated, "I am positivehe talked to no one because I was with him all the time . . ." Villette wasasked on direct examination whether he spoke to Dickey and Orio that morning,and responded, "Not that I remember," and in answer to a question whether hewould remember "in view of your schedule that morning," he replied, "I would34While the conclusion reached herein does not turn on the question of whether Black-more and the committee were previously aware of the 45-hour week, the claim of un-awareness may be viewed in the light of the fact that only 2 months earlier Landis andBowser, according to their testimony, made a special trip from Wilmerding to Emeryvillefor the express purpose of investigating the Respondentls wage structure.To credit astatement such as Landis' (that lie was unaware of the overtime before-the occasion of thesecond trip) one wouldhaveto conclude that the individual (Landis) in charge of theparent company's manufacturing enterprise, during the course of his investigation of theRespondent's wage policies, had completely overlooked so important an element in theemployees' wages as their overtime earnings. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY165think so."He, too, testified that he did not walk through the shop alone priorto the election, and he asserted that he came to the plant with Landis, Bowser, andEbbert and that "if my memory serves me I went from the office to the shop withMr. Landis."Villette's recollection of the incident seemed to the Examinerto be uncertain.While the Examiner believes that both Villette and Landistestified to their best recollection of their movements on the morning of theelection, their account of such movements does not persuade the undersignedthat' Villette did not leave Landis for a few moments.A conclusion that Orioand Dickey are not telling the truth would have to rest, in part at least, upona negative inference to be drawn from the testimony of Landis and Villette thatthey were not separated even for a short while that morning.Dickey impressedthe Examiner as a reliable and forthright witness.While Orio's recollection ofother events on the day of the election appeared somewhat faulty, both his testi-mony and that of Dickey are mutually corroborative as to the incident in question.Moreover, their testimony fits naturally into the background of events.Theyhad recently received a letter from Villette containing some assurance of indefi-nite continuance of the Respondent's overtime policy, but intimating that selec-tion of the Union could "perhaps" result in a reduction of the workweek. It wasnot unnatural for employees, in view of the relevant language of the letter, toseek clarification or additional assurance from Villette, and the Examiner isconvinced that Orio and Dickey made the inquiry.The undersigned credits theirtestimony.Bucher's post-election statement, Villette's letter of August 25, andthe latter's. assurance to Orio and Dickey just before the election support theconclusion that the reason for the elimination of overtime was the exercise byemployees of their right of self-organization.Fourth, in support of its claim that economic considerations were the solecause of the elimination of overtime, the Respondent adduced evidence as to thestate of its business for some time both before and after the reduction of the work-week. Such evidence is not decisive on the issue of the Respondent's motivation,but is a pertinent factor to be considered in conjunction with the other relevantevidence.The economic data, in the light of such other evidence as a whole,does not persuasively establish the Respondent's claim that the elimination ofovertime work was grounded solely in economic considerations .^The Respondentintroduced a chart purporting to reflect in terms of graphs the state of its orderson hand and orders received for the year 1948. The chart shows that February,March, and April were the peak months of the year for orders on hand, with35Bowser read into the record the dollar volume of orders on hand, orders receivedand shipments billed for the 8-month period in 1948 immediately preceding the reduc-tion of hours and the comparable period in 1947. The comparable figures for both periodsfollow :19471948Orderson hand-------------------------$2,965.160.25$2,870,117.73Ordersreceived_________________________1, 143, 218.281, 227, 084. 13Shipments billed------------------------- 1, 281, 402.671, 231, 622.21Itwill he observed that orders on hand were greater in 1947 ; the volume of newbusiness was lower in 1947 ; and the volume of shipments billed was higher in that year.The Examiner does-not believe that the figures for the comparable periods warrant anysignificant conclusions with respect to the relative state of the Respondent's business atthe time of the elimination of overtime, particularly in the light of the Increase in newbusiness in1944, and in the absence of broader economic data, including such factors asthe volume of business foc the balance of both years ; the comparison of both with otherovertime years, not only with respect to the data submittedbut in termsof operatingcosts ; and such other related statistical evidence, including proof of costs and profits,as may have a bearing on a determination as to the given state of a company's business. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDa gradual decline to the month of September, when the volume of such ordersbegan to climb, continuing until mid-November (when a decline set in again),although not attaining the volume of the peak months. Significantly, however,the volume of new business (orders received) increased gradually from Mayuntil September (when the reduced workweek became effective) and rose mark-edly in the latter month until it reached a peak for the year in October, afterwhich it declined, reaching about the average for the year in December. It isnoteworthy that according to the Respondent's own chart, the volume of newbusinesswas almost at its lowest level of the year in June when the Respondentsubstantially increased its employees' wages,thusindicating to some extent thateconomic factors were not a dissuading circumstance when the Company de-cided to discourage its employees' interest in unionization by increasing theirwages.Moreover, the Respondent increased its labor force considerably soonafter it announced the reduced workweek. The number of shop employees wasfairly constant from January through September 1948, ranging from a low of42 in January to a high of 46 in March and April. At month's end in August,44 were on the payrolls. Forty-three were on the rolls in September. The numberbegan to rise in October (45) and reached a peak of 57 in February and March1949, after which it began to decline.""Significantly, the number by which thestaff was increased during the months after the elimination of overtime, indicatesthat the increase was not merely to make up for the working time lost as a resultof the reduction of the workweek ,from 45 to 40 hours, but to accommodate anincreased volume ofbusiness.37John D. Hull, superintendent of the Emeryvilleplant, testified that, among other reasons, the shop force was increased because"based on our experience in previous years," the firm expected an increase inbusinessin the coming spring (of 1949) 3d and it was necessary to prepare for itduring the latter part of 1948.Thus the evidence demonstrates that soon afterthe reductionin hoursnot only did the Respondent's incomingbusiness rise to thepeak of the year, but that the Company, at the time of the reduction, based on its"previous" experience had reason to believe that its business volume would soonincreasebeyond the state of the Company's business at the end of August 1945.'°The Examiner finds that the reason the Respondent discontinued the overtimework was its "determination to indicate to the employees the economic sanctionsthat could be imposed against them" because they exercised their right of self-3°hi November,the number increased to 4S:and in December it jumpedto 55.Itincreased to 56 in January 1949 ; to 57 in Februaryand March :and fell to 49 in Apriland 46inMay (the month the hearing in this proceeding took place).97This is evident from the fact that on the basis of a 45-hour week,44 men (thenumber employed at month's end in August)would work a total of 1,980 hours;whereason the basis of a 40-hour week,55men(the number employed at month'send inDecember)would work a total of 2.200 hours. In January,February,and March, 1949,the total man-hours would be even higher."The Respondent offered generalized evidence(without introducing any figures) thatits business fell off in the spring of 1.949(see Bull's testimony).The issue is its motiva-tion for the reduce(]workweek at the time of the reduction,and not the state of itsbusiness in 1949.Thereisno evidencethatthe Respondent at the time it eliminatedovertime anticipated a business decline in 1949.In fact, its own evidence (Hull's testi-mony)is to the effectthat itexpected an increased volume of business in the spring of1949.39IIull also testified to two other reasons for the increased force:(1) the Companyhad a"pile-up of work" in the latter part of 1948.and (2)some of the men (numberunspecified)were used for"a general house-cleaning job."It is likely that the antici-pated volume of business was quite substantial,since in December 1948, when,accordingto the Respondent's chart,the "pile-up of work" (orders on hand)was almost at thelowest ebb for the year,the Company employed 55 shop employees,while in the precedingMarch,when the orders on hand were at peak for the year,it employed 46 in the shop. WESTINGHOUSE PACIFIC COAS1 I3IiAi Ei COMPANY167organization(N. L. R. B.v.WinonaTextile Mills. 160F. 2d 201 (C. A. 8)). Theundersigned also finds that the Respondent thereby violated Section 8 (a)(1) of the Act.The General Counsel also contends that the elimination of overtime work con-stituted "discrimination in regard to . . . any term or condition of employmentto . .discourage membership in any labor organization" and was thus also aviolation of Section S (a) (3).There is no doubt in the Examiner's mind thatthe Respondent's design was to discourage the membership of its employees inthe Union.The only question is whether the reduction of the workweek consti-tuted "discrimination" within the meaning of Section 8 (a) (3).The Boardhas found violations of that section where employers discriminatorily reducedhours of work,i0 or eliminated overtime."However, the Respondent reliesheavily onN. L. R. B. v. TV inona Textile 1tills,160 F. 2d 201 (C. A. 8). There,the action of the employer involved employees of two plant departments, thecarding and spinning rooms. There were fewer carding than spinning em-ployees, and the former had worked more overtime than the spinners in orderto keep the spinning department supplied with work. As the Court found, mostof the spinning employees were unionized, while most of the carders were not.The employer eliminated overtime for the spinners, placing them on a 40-hourweek, but permitted the carders to work overtime on a reduced scale, as theCourt pointed out, in order to keep the spinners supplied with work.The Board had held that the elimination of overtime for the spinners wasviolative of both Sections 8 (a) (1) and 8 (a) (3) and ordered the remedialreimbursement of the spinners for their loss of overtime compensation. TheCourt agreed with the Board's holding that the employer had violated Section8 (a) (1), but disagreed that the overtime elimination for the spinners con-stituted a violation of Section 8 (a) (3), stressing the fact that there wasno "disproportionate treatment" as between union members and nonunion em-ployees and that overtime was eliminated for all employees in the spinning roomand proportionately reduced for all in the carding department, and pointingout that the reimbursement of the spinners for overtime not worked would dis-criminate "in their favor against the other employees in the plant."With allrespect for the Court, the Examiner cannot accept either its conclusion orits reasoning as sound.The rationale of its position appears to be that becausethe employer's violation of Section 8 (a) (1) fell with an even hand on allemployees concerned, such unlawful conduct (lid not constitute "discrimination"within the meaning of the Act. In other words, according to the Court, the"discrimination" contemplated by the statute means "disproportionate treatment"meted out to one or more employees while at the same time withholding it fromothers.The Examiner cannot agree that Section S (a) (3) is so limited. Inhis judgment, the section also prohibits the disproportionate treatment of em-ployees in one situation as compared with that accorded the same employeesin another.Thus where employees have previously chosen not to exercise theirstatutory right of self-organization and subsequently alter their situation byexercising such right, a punitive measure because they have done so, discriminatesbetween employees who have not invoked their statutory guarantees and those90 Sunland Biscuit Company,78 NLRB 714 ;Pick Mfg.Co., 35 NLRB 1334,enforced asmodified,135 F. 2d 329 (C. A. 7).41CAieugo Steel FoundryCo., 49 NLRB 100,enforced142 P.2t1 306(C. A.7) ; DuncanFoundryand Machineworks,Inc.,50 NLRB 609, enforced as modified, 142 F. 2d 594(C.A. 7) ;LeyseAlninin-nmCo., 37 NLRB 839 ; WinonaTextile drills,68 NLRB 702(Board's order on the point in issue vacated because theCourtdid not consider conductdiscriminatory,160 F. 2d 201 (C. A. 8)). 168DECISIONSOF NATIONALLABOR RELATIONS BOARDwho have, even though the individuals involved in both situations are the sameand the employer's conduct affects all equally.Moreover, the Examiner regardsit as immaterial that some of the employees affected by the employer's actiondid not engage in any union activity. An employer's punitive measure, suchas that involved here, tends to discourage union activity by those who do notengage initas well as those who do, and, therefore, is discriminatory withrespect to both groups when the employer's retaliation applies to both.Hence,reparation of the damage done to both is appropriate."The Examiner finds that the Respondent's elimination of overtime work con-stituted discrimination with respect to the terms or conditions of employmentof its employees and that it thereby violated Section 8 (a) (3).C.The alleged refusal to bargain1.Refusals prior to certification of the UnionThe complaint alleges that the Respondent refused to bargain with the Unionon July 7 (when the increase was announced) and on August 31 (when thereduction of the workweek was put into effect).On May 3, 1948, 32 nonsupervisory employees employed variously in the shopand storeroom authorized the Union to represent them.43 Another employeeexecuted an authorization for that purpose on May 6, 1948.A combined totalof 44 persons were employed by the Company in its shop and storeroom as ofMay 31, 1948; 43 as of June 30, 1948; and 44 as of July 31, 1948. Of the 33card signatories, 30 94 were employed either in the shop or storeroom during42The Board's decisionin theWinonacase is silent on the question whether reductionof the carders' overtime (it was not entirely eliminated) violated Section 8 (a) (3).TheTrial Examiner did not pass on the matter, perhaps, as is indicate(]in hisintermediatereport,becausethe complaint did not allege that reduction of the carders' overtime wasa violation of the Act.He expressed the view (apparently adopted by the Board) thatthe discrimination lie found to exist consisted of total elimination of overtime in thespinning department as compared with retention of overtime in the carding department.It is unnecessary to speculate whether his conclusion rested on the theory of the complaintfor the result reached does not mean that he could not have found, in a proper case, thatelimination of overtime for the spinners and the reduction of that of carders was dis-criminatory as to both groups. In a proper situation, such a holding won](] be appropriatefor the reasons set out above by the undersigned.The Court was critical of the Board'sorder because it had the effect of awarding overtime pay to the spinners for "overtime theydid not work," thus, according to the Court, resulting "in discrimination in their favoragainst the other employees in the plant." In that regard, the instant proceeding is dis-tinguishable from theWinonacase, for the undersigned regards the Respondent's action asdiscriminatory with respect to all persons affected by it, for the reasons outlined above, andthe effectuation of the policies of the Act requires reparation for all such employees.43Findings as to the Union's representative status prior to the certificationare based onauthenticated authorization cards signed by employees and on documentaryevidence asto the identity and number of shop and storeroom employees on the Respondent's payrollsat the end of May, June, and July, 1948.Two of the cards (Hunt's and Weirick's) aredated April 3, and not May 3, although purportedly signed on May 3.According to theevidence the cards were incorrectly dated (see testimony of witnesses Irwin and Claire).saThree of the thirty-three signatories, E. A. weirick, Fred Hunt,and John Cannizzaro(not to be confused with Joseph P. Canizzaro) do not appear on the lists of shop and store-roomemployees introduced in evidence as excerpts from the payrolls for the months ofMay, June, and July, 1948.Although apparently employed by the Respondent, theiromission from the lists may be due to the fact that they were not employed in the shop orstoreroom.In any event, the Examiner can make no finding whether the three employeeswere members of the appropriateunit duringtheir employment. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY169the month of May 1.948, and 27 " during each of the months of June and July 1948.The Examiner finds that on May 3, 194S, and at all tines thereafter, the follow-ing of the Respondent's employees constituted an appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the Act: Allproduction and maintenance employees, including tool and die workers, machin-ists,machinist specialists, production workers, apprentices, and warehousemen,at the Emeryville, California, plant, excluding office and clerical employees, time-keepers, professional employees, guards, watchmen, and all supervisorsas definedin the Act.98The Examiner also finds that on May 4, 1948, and at all times thereafter,the Union represented a majority of the employees in the unit described above.The Respondent's answer admits that the Company refused to bargain "fromon or about July 7, 1948 through August 31, 1948," but asserts (1) that theBoard is without power under the amended Act to determine the issue of repre-sentation without an election, and (2) that the Respondent had a right to refuseto bargain pending certification of the Union by the Board.The Examiner finds both contentions to be without merit. It is well estab-lished that an employer has a right to insist that a union establish its majoritystatus through the medium of an election, but its insistence must proceed froma bona fide doubt of the Union's right to represent the employees. Such goodfaith is absent where the insistence upon an election is rooted "in a rejectionof the collective bargaining principle or by a desire to gain time in which toundermine. the union"(Coffman Lumber Co.,82 NLRB 2'96).' "Among thefactors pertinent to a determination of . . . motive . . . are any unlawful con-duct of the employer, the sequence of events, and the lapse of time between therefusal and the unlawful conduct"(Artcraft Hosiery Company,78 NLRB 333).In the instant proceeding, the Respondent, through Foreman Bucher, voicedcoercive threats to its employees during the period of organization ; met theUnion's claim of representation and its offer to establish its majority by a,cross-check of the authorization cards against the payroll with a demand thatthe organization establish its status in an election ; repudiated a consent electionagreement signed in its behalf by an attorney who represents it in this proceeding,thus canceling an election scheduled under the agreement : upon cancellationof the consent election, almost immediately put into effect a wage increase inorder to discourage the employees' interest in self-organization ; and imme-diately after an election was finally held, curtailed the employees'earnings asa demonstration to them of the economic sanctions which could be imposed uponthem because of their union activity. It is manifest that the Respondent utilizedthe period between the initial organizing activities of the Union in April and itsactual certification in September to impede and frustrate its efforts to securea majority.The wage increase and the overtime elimination, in the face of the95Three of the signatories(Kester,Frank,and Sylvia)who appear on the May payrollof shop and storeroom employes do not appear on the June and July payrolls andpresumably were either not employed by the Respondent during June or July or workedelsewhere than in the shop or storeroom.90The above unit was found by the Board to be appropriate as a result of the representa-tion hearing held on July 2, 1948, and the finding was set forth in its Decision and Orderdated July 30, 1948 (see Case No. 20-RC-196).Except for the omission of a reference toapprentices among the included employees and to timekeepers and watchmen among thoseexcluded,the unit found by the Board to be appropriate is the same as that set forth inthe consent election agreement dated June 3, 1948." See, also,D. H. Holmes Co., Ltd.,81 NLRB 753 ;Artcraft HosieryCo., 78 NLRB .333The Red Rock Company,84 NLRB 521. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion's claim of representation, were tantamount to a rejection of the collectivebargaining principle.The repudiation of the consent election agreement, whichwas followed almost immediately by the increase, manifests a desire to gaintime within which to undermine the Union's representative status.The Exam-iner is convinced and finds that in refusing to bargain prior to an election, theRespondent was not motivated by a bona fide doubt of the Union's majority,but by a rejection of the principle of collective bargaining" and by a desire togain time within which to debilitate its employees' interest in self-organization.The Examiner finds that on July 7, 1948 and thereafter through August 31,1948, the Respondent refused to bargain collectively with the Union concerningrates of pay, wages, hours of employment, and other conditions of employment,and thereby violated Sections S (a) (1) and 8 (a) (5) of the Act."2.The alleged refusals to bargain after the certificationOn September 14, 1945, after the Union was certified, it wrote to the Respond-ent, requesting a meeting for the purpose of negotiating a collective bargainingagreement.The letter drew a response, dated September 20, from BlackinoreatWilmerding, stating that a committee consisting of Bowser, Landis, and Ebbertwould represent the Respondent in negotiations and that the committee waswilling to meet the Union "at any reasonable time at our office in Wilmerding,Pennsylvania or at any other mutually convenient place."Blacknlore's letteralso requested that all further communications be addressed to Landis at W l-merding,The Union responded on September 27, stating that "as the plant tobe negotiated for is in this area a meeting should be held here" and requestingthat the Respondent designate its "representatives in this area to negotiatean agreement."Landis answered on October 12 that the Company had theright "to designate its representatives as it sees fit" and that the "reason for notdesignating representatives in the San Francisco Bay area is that we have noemployees in that area who are qualified for this responsibility."The letterclosed \dith the statement that 'we are willing to meet with you at a timeand place which are mutually convenient."The Union replied on October 20as follows:Receipt is acknowledged of your letter of September 27th dealing with theabove mentioned subject.We regret to observe that you have interpreted.the Union's request that the representatives you chose to negotiate anagreement with this Association should be Representatives of your Com-pany from this area. Such was not the intent.We are perfectly awarethat it is the privilege of your Company to select person or persons, agency oragencies, to represent your Company in dealing with this matter, and as to','The hearing was held about 13 months after the Union's initial bargaining requestand about 8 months after the Union's certification by the Board.Nevertheless, theRespondent, as of the time of the hearing, had not met with the Union for collectivebargaining negotiations.The cause of the Respondent's failure to bargain after thecertification will be dealt with at a later point in this report. It is enough to point outhere that the reason for the Respondent's failure to bargain even after a certification wasissued provides additional evidence of its rejection of the collective bargaining principle.a"Although the complaint alleges July 7 and August 31 as the only dates upon which theRespoudi lit refused to bargain prior to the certification, the answer admits the Respondent'srefusal to bargain on :luly 7 and thereafter through August 31.The wage increase onJuly 7 and the reduction of hours on August 31 constitute refusals to bargain on thosedates(N.L. If. B. v. G'roatlrtotc highlandMills,Inc.,337 U. S. 217).However, theExaminer has made the rnore inclusive finding of a refusal to bargain front July 7 throughAugust 31 in view of the admission in the answer. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY171whether or not your Representatives in the San Francisco Bay. Area arequalified for this responsibility is, of course, for you to decide.I note in your reply under date of October 12, 194S to M. N. Irwin, youfailed to mention whether or not your Committee would meet with theunion in this area and on what (late. It is our earnest desire to meet andconsumate (sic) a working agreement at the earliest possible time, for wefeel that it is equall y important to both Organizations that better labormanagement relations exist.We feel that your suggestion in a letter addressed to this Organization,under date of Sept. 20, 1948, wherein you propose to meet at Wilmerding,Pa., is unreasonable. It is not our intention to be unreasonable in regards tothe location, however, we feel quite strongly but there is no valid justifica-tion for holding negotiations outside the San Francisco-Oakland Bay areaand we would not agree to negotiate in any intermediate place betweenWilmerding, Pa. and the San Francisco-Oakland Bay area, on the groundsthat your plant is located in this locality, the people we represent live inthis locality and the conditions to be negotiated will, of course, be of localnature, therefore, to negotiate outside of this area, would place unnecessaryburdens and hardship on the Union.It is our suggestion, therefore, that the Committee of both Organizationsmeet in San Francisco at the Whitcomb Hotel at 1.0:00 A. Al. Monday,November 1.3, 1.948.Landis replied on October 2S as follows :Receipt is acknowledged of your letter dated October 20, 1948.Your refusal to meet with representatives of the Company at any placeother than in the "San Francisco-Oakland Bay area"appears to us to bewholly unreasonable.The International Association of. Machinists employsrepresentatives'throughout the entire country and particularly in the Pitts-burgh area who daily engage in contract and similar negotiations withemployers.With 1.A.M. representatives available in Pittsburgh who aredoubtless able and experienced,your insistence that we travel severalthousarul miles from the "home office" of the Conipany to meet with repre-sentatives of your Union seems entirelyarbitrary.The fact that any agree-ment negotiated will apply to conditions in a plant located in the "SanFrancisco-Oakland Bay area" has little bearing on the site of negotiations.You, as well as we, are no doubt familiar with many prominent collectivebargaining agreementswhichare negotiated at places many miles distantfrom the plants at which they are to be applied.The representatives of the Company are unable to meet with you mlNovember 15, 1948, in San Francisco as you suggest but as you were advisedin Mr. Blackmore's letter of September20, 1948, we are willing to meet withthe designated representatives of your Union at any reasonable time ortimes at the Company offices in Wilmerding,Pennsylvania,or at any othermutually convenient place.Your unequivocal rejection of any meeting placeother than the "San Francisco-Oakland Bay area" presents difficultieswhich we had not contemplated.The Union filed its charge on November 29. The record contains no evidenceof further communication between the parties until January 24, 1949, whenthe Union wired Landis as follows : 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDRe : Previous correspondence.You proposed negotiations in Wilmerding,Pa. or some other intermediate point.60We felt this was unreasonable and unpracticable.We proposed negotia-tions in vicinity of Oakland, Calif.You said this was unreasonable.Wenow request and invite you to suggest some place for negotiations you believewould overcome objections raised in prior correspondence.May we havea prompt reply.Landis responded by wire the next day as follows :We have not limited in the past and do not intend to limit in the futurethe time and place of any meeting with you.However, since you requestwe name place of meeting we suggest either of your offices in Pittsburgh atany time that is mutually convenient.The General Counsel issued the complaint in this proceeding on January 31,1949.The next communication came from Landis and is dated March 8. Itstext follows : .Since your telegram. of January 24; 1949' and our reply of January 25,1949, we have heard nothing from you concerning a conference to negotiatean agreement with respect to production and maintenance employees of theEmeryville, California, plant. of theWestinghouse Pacific Coast BrakeCompany.As we stated in our telegram of January 25, 1949, and in previous corre-spondence,we have not insisted and are not insisting that any meetingbetween us be held in the vicinity of Pittsburgh, Pennsylvania.We, of course,suggested such a meeting place as it is most convenient for the representa-tives of the Company and because you have a business office in Pittsburgh.Your single effort to arrange a meeting in San Francisco in November, 1948was at a time when previous commitments prevented 'the Company repre-sentatives from meeting with you.From subsequent developments it ap-pears that you are far more interested in instituting litigation than innegotiating a collective bargaining agreement.You, of course, have thatchoice and if you believe that litigation is preferable to bargaining thereis very little we can do about it.However, if you are seriously interested in negotiating a contract for theemployees of the Westinghouse Pacific Coast Brake Company we suggestthat you prepare a contract proposal and forward it to us for our review.If you still are adamant in your position that any meeting with your Unionmust be held in San Francisco, we shall make the necessary arrangementsto have our committee meet with you in'that city as soon as mutuallyconvenient.61 The wire's reference to "some other intermediate point"suggests that there was somecommunication between the parties between Landis' letter of October 28 and the Union'swire of January 24.There is no evidence that the Respondent ever suggested "some otherintermediate point."'Itmay be that the Union construed the references in the Respond-ent's previous correspondence to some other"mutually convenient" place as meaning"some other intermediate point."There is evidence that what the Respondent had inmind as some other "mutually convenient" place was the Pittsburgh office of the Union'sparent organization, the International Association of Machinists, and not a geographicallocation between Pittsburgh 'and San Francisco (see Landis' wire of January 25). WESTINGHOUSE PACIFIC COAST BRAKE COMPANY173The Union responded on April 7:Since February of this year, we have been in constant negotiations withmany other employers in this area. For this reason, I did not promptlyreply to your letter of March 8, 1949.We shall be more than happy to offer proposals, accept counter pro-posals, to meet in good faith and confer with respect to wages, hours, andworking conditions when, as, and if you are.also willing and ready to meetwith the same thoughts in mind. Unfortunately, your past actions have givenus little, choice as to the road we could take.We are serious in wanting to negotiate an agreement or else we would notbe making the effort to convict you of "refusal to bargain" charge before theNational Labor Relations Board.We do not believe it wise or fair to our position to submit to you now a pro-posal, in view of the fact you have not indicated that it will be a basis fornegotiations in the foreseeable future. It well might be obsolete by the timeyour Committee was available to negotiate at a mutually convenient timeand place.'We will be glad to arrange our time to meet with your Committee if wecan know a few days in advance when you will be in this area.We will beglad to meet either day or night or continuously until we reach Agreement.Within a few days, when ratification is complete, I will send you a copyof our new agreement negotiated with the California Metal Trades Associa-tion for a multiple group of employers in this area.This agreement willoutline the general conditions established in this area by the InternationalAssociation of Machinists and will outline the general scope of our collectivebargaining agreements. If you will notify us in advance the date your Com-mittee will be available, we will be happy to make you a firm proposal andwill expect to receive a proposal from you in advance of our actual meetingin negotiations.Apparently you have a misunderstanding as to the organization and opera-tion of the International Association of Machinists.The certified bargainingagent for your employees in Emeryville, California, has no representativesin Pennsylvania.District Lodge No. 115 has no control over the Inter-national Association of Machinists' representatives in Pennsylvania, andthose representatives have'no responsibility to District Lodge No. 115. Inaddition to that, the International Association of Machinists' representativesin Pennsylvania are ignorant of your West Coast operations, have no con-tact with our people who work for you out here, and are not familiar withlocal area contracts, conditions, customs or standards. It should be clearfrom this that the methods of operations of the International Association ofMachinists are not comparable to the method of operation of the Westing-house Pacific Air Brake Company.We are not adamant insofar as meeting in San Francisco is concerned.There are many places within a reasonable distance of your Emeryvilleplant ; we do not think it is not unreasonable to ask you to meet near thesite of your operation.Landis responded on April 25.His letter takes exception to the Union's posi-tion in,not forwarding a "contract proposal in advance of a meeting, asserting,also, that the Respondent's committee "will be pleased to receive a copy of anynew agreement which you negotiate with the California Metal Trades Associa-tion."The communication also expresses disagreement with the Union's reasons 174DECISIONSOF NATIONALLABOR RELATIONS BOARDfor declining to negotiate through representatives of its parentbody,the Inter-national Association of Machinists, adding that "since you have already beenadvisedthat the CompanyCommitteewillmeet with you in San Francisco assoon asmutuallyconvenient,there is little point to further discussion on thissubject."The Union replied on May IT, enclosing a copy of a newly negotiatedagreement with the California Metal Trades Association,suggesting the accept-ance by the Respondent of similar contractual provisions,and inviting suggestionsfor changes.The hearing in this proceeding began on May 31.Landis testified that he hadreceived the Union's last letter about2days before he left Wilmerding to cometo San Francisco,had had no opportunity to reply before he left, andintendedto send"a counterproposal"as "shortly as we can after we get back" (toWilmerding).In the Examiner's opinion,the Respondent's treatment of the Union's bargain-ing requests after the certification manifests a refusal to bargain and a rejectionof the collective bargaining principle.This becomes particularly evident whenviewed against the Respondent's course of conduct ix'eceding the certification,which included activities which were tantamount to a rejection of the principleof collective bargaining and constituted a refusal to bargain in that period.It may be pointed out that as of the date of the hearing,13 months had elapsedsince the Union's initial request for bargaining,and S months since the requestwhich followed the certification,but no meeting had yet taken place.The con-cretefact ofcertification appears tohavehad little or no effect upon the Respond-ent's previously manifestedpolicyof debilitating and deflecting its employees'efforts at self-organization and those of the Union to engage in effective bargain-ing negotiations.This is manifested by the repeated insistence that the requestedmeeting be held in the parent corporation's office in the Pittsburgh area, about2,500 miles from the location of the Respondent's plant, its employees,and thelatter's bargaining representatives.The motivation for such a proposal cannotbe obscured by expressions of generalized alternatives to the effect that the Re-spondent would be willing to meet the Union"at any other mutually convenientplace."The concrete fact is that it never proposed any practical"mutuallyconvenient"location, and its wire of January 25 contains evidence that its ideaof a "mutually convenient"alternative meeting place was the office of the Inter-national Association of Machinists in Pittsburgh,which still constitutes an in-sistence on a meeting place approximately 2.500 miles from the plant's locationand that of the employees and the Union.As a justification for the insistenceon a Pittsburgh meeting place,there is a specious quality in the claim reflectedin the correspondence that"I.A.M. representatives(are) available in Pitts-burgh"for bargaining and that,in such circumstances,it"seems arbitrary" toinsist that the Respondent's committee"travel several thousand miles" for thenegotiations.s'First,it is the Union who is the employees'certified representa-tive and not the "1.A. AL"or its Pittsburgh"representatives."There is noreason why the certified organization,having been duly selected by the employees,should delegate its responsibilities.Second,Emeryville and its environs con-ci Although the Respondent has an undoubted right to select its bargaining represent-atives.Landis' assertion (October 12) that "we have no employees in that area (SanFrancisco Bay) who are qualified for this responsibility" (bargaining) should be viewedin the light of the fact that Villette and Sherman are vice presidents of the Respondentcorporation; that Trillette is in complete charge of its plant; and that at the onlymeeting ever held with the Union's representatives, the Respondent was represented bySherman and Jacobs, the Company's local counsel in this proceeding. WESTII GHOUSE PACIFIC COAST BRAKE COMPANY175stitute the site of the relevant economic background of the Respondent's rela-tions with its employees.That. background is highly pertinent to collective bar-gaining.° The plant, the ofiieials in active charge of its operations, its payrollsand related records, local prevailing wage data (which the committee had pre-viously found it necessary to study in the San Francisco area), and the em-ployees and their representatives, are all located in the San Francisco Bay area.In such circumstances, no sound reason appears why the employees should berequired to remove the negotiations to a point "several thousand miles" fromEmeryville.Finally, Landis and Bowser on two previous occasions journeyedfrom the Pittsburgh area to California when they put the increase and thereduced workweek into effect, and it would appear that if they were able tomake the trip on such occasions, there is no reason why they could not do so forthe purpose of bargaining collectively with the Union.The Examiner can attach no weight to Landis' later expressions of willing-ness (March 8 and April 25) to come to the West Coast for negotiations, nor tohis statement at the hearing that it was his intention to reply to the Union'sletter of May 17 after the hearing's conclusion.The hard core of the matter isthat such an expression of willingness came only after the General Counselissued the complaint in this proceeding; that many months had passed with nosubstantial progress toward effective collective bargaining; and that the pro-tracted delay was due to the Respondent's unreasonable insistence on an un-reasonable site for negotiation S.12That attitude, particularly within the contextof the Respondent's other unfair labor practices, is tantamount to a refusal tobargain 53The Examiner finds that the Respondent violated Sections 8 (a) (1) and 8 (a)(5) of the Act by failing and refusing to bargain with the Union on September 20,1948; October 12, 1948; October 28, 1948; January 25, 1940; and at all timesthereafter"D. Halbert's dischargeHalbert was employed in the Respondent's shop as a bench hand from June1946 to September 24, 1948, when he was discharged by Bucher. The employee52 Similarly, the Examiner can attach no weight to the fact that Bowser was in Europefrom October 30 to November 22, as he testified.As late as Landis' wire of January 25,he was proposing that the negotiations he held in Pittsburgh.The questionat issue isnot whether-the Respondenthad some justification for not bargaining during the periodof Bowser's absencein Europe(which was never communicatedto the Union).The issueinvolved is whether the Respondentrefused,by its courseof conduct, to bargainaltogether.5_,N. L. K. B. v. P. Lorillard Co.,117 F.2d 921(C.A. 6), approved subsilentioby theSupreme Court 31.4 U. 5.51.2, which reversed on other grounds;cf.Washington NationalInsuranceCo., 57 NLRB 1657, enforced 149 F. 2d 643 (C. A. 8).s'The Board's Decision and Order of July 30. 1948, noted that the supervisory statusof leadermen in the Respondent's plant is questionable and that for that reason it wasmaking no determination "concerning their inclusion in the unit at this time." I-TowardHughes, who was employed as a "working group leader," voted in the election. There isno evidence that his vote was challenged.Forty-one voteswere cast ; 21 werefor the Union ; 18 were against it ; 2 were challenged ; and 1 was marked void. TheRespondent's answer alleges that the Union represents "only it minority" of the employees,and. presumably in support of that contention, it adduced evidencebearing on Hughes'alleged supervisory status.The claim that because of Hughes' alleged status the Uniondoes not represent the unit is without merit.The Respondent filed no objections either tothe conduct or the results of the election.Moreover, it is clear that Hughes' vote wouldnot affe3t' the electionresults.Although it is thus unnecessary to determine whetherHughes isa supervisor, in theExaminer's judgment. the evidenceas a whole establishesthe fact that Hughes is not a'supervisor within themeaningof the Act. 176DECISIONS OF NATIONALLABOR RELATIONS BOARDjoined the Union on May 3, 1948, and was still a member at the time of hisdischarge.The Respondent produced no witnesses as to the cause of the discharge,apparently electing to stand on the case as made by the General Counsel who,reliance on the background of the Respondent's unfair labor practices ; onevidence that Halbert was a good worker; and on the testimony of Halbertand Dickey as to the events immediately leading up to the discharge.The following excerpts from Halbert's direct examination contain his versionof events immediately preceding his discharge:Q. Now, starting in the earliest part of the day, would you tell us whatyou remember about the occurrences on that day?A.Well, I started off, as I remember, and it seemed like all morning andafternoon Mr. Bucher seemed to be more or less glaring at me. Every timeI turned around he would be standing there and he would walk up towithin about thirty feet away and stand there and more or less stare at me,or it seemed to be me.*****Then, in the afternoon, I was over looking where they was making a newgadget to test the heads, because it seemed like they were more or less start-ing a production line.A. (continuing) So I was over there more or less seeing what was going onbecause some time or other he would probably have me over there workingon it.So I was over there, standing there, and Mr. Bucher came up, andwas real snotty like, and he said, "Don't you belong back at your bench."Iwent back.He stopped at my bench. I recall I didn't have anythingat my bench so I went over and got some gears, which they use to put onthe compressors, and they had some broken, I believe timing pins, that I wasgoing to take out. So I took them over to the drill press and proceededto take them out.Mr. Bucher came over and asked me to quit.*****He.said they,tlidn't need me there any more.So he left at that time, or he might have said something-I don't recallwhat it was.Anyway, I was doing something a few minutes later, couldn't have beenover ten minutes later, and I was over at my bench.Mr. Bucher came overthere and asked me to quit again.(Continuing) And so he said that I was dissatisfied with my work, said Iwas fighting him.And after he seen I didn't seem to want to quit he triedto make me mad so 1 would quit.So then he asked me what it was.I said, "It is not the work. It is more the things connected with it."He said, "Such as what?"I said, "Well, you ride my fanny, and things like that."He said, "Well, that does it!You are done as of today."He turned around and left. That was about 3: 30. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY177Then in about ten minutes later he came back again and he said, "StartingMonday I don't want you. around the shop visiting anybody or anything.If you do I will kick your fanny right out."*aanoOn crossexamination Halbert admitted that on several previous occasionsBucher had reprimanded him for talking to other employees, but asserted thatthe foreman had rebuked "everybody else" for such conduct.Halbert alsoadmitted that on some unspecified occasion, Bucher had reprimanded him forspending excessive time in the lavatory.Dickey's account of the firing incident is somewhat fragmentary, becausehe was absent during a portion of the conversation between Bucher and Halbert.Dickey's version follows: Bucher told Halbert that the latter "didn't like hisjob" and asked him "why he didn't go out and get another job of some sort."At that point Dickey left to do some work elsewhere in the shop.When hereturned he heard Bucher tell Halbert that he could do more and better work,to which Halbert responded, that the foreman had been "riding" him and askedthe latter what he could expect in such circumstances. Bucher "was madby that time."He waved his arms, "his face was red," and he told Halbert,"You are fired," and went to his office.The conversation between Bucher andHalbert,which began about 2: 30 in the afternoon, lasted about an hour(apparently Dickey was out of earshot for much of the time).Bucher returneda short while later and stood for approximately 15 or 20 minutes not far fromThen, {shortlybefore quitting time, he walked over to Halbert and said, "If I ever see youaround here I will kick your hind end out of the shop."The foreman then turnedand walked away.Stressing the fact that the Respondent produced no testimony as to the causeof the discharge, the General Counsel contends that the incident was the culmina-tion of a campaign by Bucher to harass Halbert in order to induce the latter toquit.To support his position, the General Counsel points to testimony by Halbertthat after he joined the Union, Bucher's previously friendly attitude toward himchanged to one that did not "seem too friendly" and that during a period ofabout 2 weeks before the discharge Bucher would spend time "glaring" athim and was "always more or less jumping down my neck." The General Counselalso stresses the background of the Respondent's unfair labor practices, pointingparticularly to Bucher's statements to employees, including Halbert, thatemployees would lose their jobs if they engaged in union activity; to manifesta-tions of hostility by Bucher toward the employees and the Union ; 66 and to variousrestrictionswhich appeared in the plant coincident with union organization.Emphasis is also placed upon the fact that Halbert was a good worker 50 whohad received five increases during his 2 years of employment.65 See testimony of J. Wagner, H. Hughes, Dickey, and Canizzaro, among others.66 Fellow employees who testified as to the quality of FIalbert's work variously assertedthat it was "good" (Hughes, Orio, Canizzaro), "very efficient . . . rather fast" (H.Wagner), "exceptionally fast . . . and fairly competent" (Marinkovich) and "very good"(Dickey who also described Halbert as "very fast" and "by far the fastest man" atassembling compressors).Dickey testified,without contradiction; that prior to theorganizing activities in the plant, he heard Bucher tell Halbert that the latter was "thebest mechanic he (Bucher) had in there."Halbert also gave undisputed testimony thatBucher had told him once that he was "a good mechanic," but the witness stated that itwas some time after organization of the plant had begun. Dlarinkovich, who, under cross-examination, described Halbert as an "exceptionally fast man and fairly competent" alsotestified that because the latter "was exceedingly swift, he finished up his work a littleahead of time." In response to a question whether Halbert "worked about six out of the 178DECISIONS OF NATIONALLABOR RELATIONS BOARDHowever, in the Examiner's judgment, the evidence does not preponderantlyestablish that Halbert was discriminatorily discharged. In reaching this con-clusion, the Examiner has taken into consideration the fact that in cases ofalleged discrimination the task of flushing out the truth often requires appro-priate reference to a background of other relevant unfair labor practices andto the evidentiary context as a whole. So considered, the evidence is not per-suasive that Halbert was discharged because he exercised rights protected bythe Act.First, there is no evidence of any special activity by Halbert in the Union.He held no office in it, nor was he one of the four job stewards in the plant.Apparently, his only activity was to join the organization and to wear a unionbutton which was a customary practice among the employees who were members.Others far more active than he were not discharged. Second, it is quite doubtfulthat there is any causal chain between the threats Bucher voiced to employeesearly in May and Hal:bert's discharge late in September.Bucher's remarkswere general in nature and not directed against Halbert specifically.The lapseof time, Halbert's minimal union activity, and the absence of any other evidenceindicating that I3ucher put his threats into effect, all serve to create a substantialdoubt that there is any ancestral connection between Bucher's threats andHalbert's discharge a substantial number of months later.Third, the otherunfair labor practices were primarily of an economic nature and of generalapplication in the plant and at best serve only to suggest the possibility that theRespondent would engage in an unfair labor practice such as a discriminatorydischarge.This is also true of the Respondent's withdrawal of privileges, suchas personal use of the telephone and a paid half-holiday on the day before Christ-mas, and the establishment of restrictions, such as a time limitation on the useof the lavatory, assuming,arguendo,that such practices offended the statute.Fourth, the evidence of a coolness or change in attitude by Bucher toward Halbertand other employees, particularly after the election, is too slender a premise forthe conclusion that Halbert was discharged discriminatorily.Much of suchevidence is of a subjective nature, consisting of testimony that Bucher on occa-sionsmanifested anger, either in reference to the Union or in reprimandingemployees, or that relations between management representatives and employeesbecame somewhat less cordial after the plant was organized. This is also trueof Halbert's testimony that Bucher "seemed" to be "glaring" at him and that forabout 2 weeks preceding the discharge the foreman "seemed" to be "alwaysmore or less jumping down my neck." Finally, Halbert's own account of hisdischarge serves to create substantial doubt that he was discriminatorily dis-charged.The precipitating circumstance of his conversation with Bucher was hisabsence from his bench observing a "new gadget" at a time when he had workto do (the removal of some timing pins from the broken gears).He and otheremployees had previously been warned about "loafing."True there is substan-tial evidence that Halbert's work was good and that he was a "fast" worker, butthere is also other evidence given by one of the employees who praised his workthat "there were times when he (Halbert) was slowing down considerably"(Marinkovich).The General Counsel draws the inference that Bucher seizedon Halbert's absence from his bench as a pretext to goad the latter into quittingand, failing such a result, to discharge him.However, that conclusion rests oneight hours." Marinkovich responded, "I wouldn't say six hours out of eight, but that isapproximately in there some place, probably."Mlarinkovich also asserted that "during theworking hours there were times when lie (Halbert) was slowing down considerably." WESTINGHOUSE PACIFIC COAST BRAKE COMPANY179'inferenceand does not warrant the further inference, in the circumstances herepresented, that the alleged pretext proceeded from discriminatory motives.Per-haps the entire record, particularly in the light of the Respondent's failure to-present affirmative evidence of its own as to the cause of the discharge (whichfs a circumstance to be considered)" suggests that the discharge was unlawful,but the Examiner "cannot base a finding of the violation of the Act on suspicionalong.There must be a preponderance of evidence to show that Respondent wasmotivated by anti-union considerations"(Punch and Judy Togs, Inc.,85 NLRB499).It is at least as consistent with the evidence to assume that Halbert wasdischarged for "slowing down" and spending time away from his bench as it isto conclude that his discharge was motivated by "anti-union considerations."The evidence does not preponderantly establish an unlawful motivation, and theExaminer will recommend the dismissal of the allegations of the complaintbased on Halbert's discharge.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of.commerce.V. THE REMEDYIn the opinion of the Examiner, the evidence reveals an underlying oppositionby the Respondent to the policies and objectives of the Act. The undersignedfinds that the unfair labor practices disclosed by the record are closely related toother unfair labor practices proscribed by the statute, and that a danger of theircommission in the future is to be anticipated from the conduct of the Respondentin the past. In order to make effective the interdependent guarantees of Section7, it is necessary, therefore, that the undersigned recommend to the Board thatits order be made coextensive with the threat of future disregard by the Respond-ent of its statutory obligations.Having found that the Respondent has engaged in unfair labor practices viola-tive of Section 8 (a) (1), (3), and (5) of the Act, the Examiner will recom-mend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Raving found that the Respondent has interfered with, restrained, and coercedits employees, as described above in Section III of this report, the Examiner willrecommend that the Respondent be directed to cease and desist from interferingwith, restraining or coercing its employees in any manner, in the exercise of theirright to self-organization, to form, join or assist labor organizations, to join orassist International Association of Machinists, District Lodge No. 115, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as authorized in Section 8 (a) (3) of the Act.51N.L. R. B. v. Jones and Laughlin Steel Corporation,301 U. S.1; Reliance 31fg. Co.v.N. L. R. B.,125 F. 2d 311(C.A. 7) ; Burlington Dyeing and Finishing Co., 10NLRB 1, mod.and enf'd., 104 F. 2d 736 (C. A. 4);Super-Cold SouthwestCo., 81 NLRB 96.889227-51-vol. 89-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discriminatory reduction of the workweek from 45 to 40 hours has resultedin a loss of wages by all nonsupervisory employees who were employed in theRespondent's shop and storeroom on September 1, 1948.The effectuation ofthe policies of the Act requires that such employees be made whole for any lossof wages sustained,and to be sustained,by them as a consequence of the Re-spondent's discriminatory reduction of the workweek. The reparation of the losssustained cannot be adequately effected by the payment of wages already lost,but requires that the Respondent be directed to restore the workweek of 45hours for such employees.In the absence of such restoration, the employeesaffected will not be made whole and will continue to sustain a loss of wages asa result of the Respondent's discriminatory conduct 68 Accordingly, having foundthat the Respondent discriminatorily reduced the hours of employment of itsnonsupervisory employees who were employed in the shop and storeroom onSeptember 1, 1948, the Examiner will recommend that the Respondent make suchemployees whole by payment to each of them of a sum of money equal to theamount he would have earned had the workweek not been reduced from 45 to40 hours, less his actual earnings,BB during the period of his employment by theRespondent beginning September 1, 1948, until the Respondent establishes a work-week of 45 hours as set out below, and that the Respondent forthwith establish,as a condition of employment, a workweek of 45 hours for the said nonsuper-visory shop and storeroom employees and apply it in the same manner as the45-hour workweek in effect prior to September 1, 1948.80Having found that the Respondent has failed and refused to bargain collec-tively with the Union, as the exclusive representative of its employeesin an ap-propriate unit, the Examiner will recommend that the Respondent, upon request,bargain collectively with the Union as the representative of such employees,with respect to their rates of pay, wages, hours of employment, and other condi-68 See the Board's remedy inPick Mfg.Co., 35 NLRB 1334, 1358.19 Since the recommendation for reimbursement and restoration of the 45-hour work-week applies only during the period of employment by the Respondent of shop and store-room employees,who were so employed on September 1, 1948, it is not necessary to deducttheir "net earnings,"as is customary in back pay awards.The deduction made is of theiractual earnings.See footnote 33,Pick Mfg.Co., 35 NLRB 1334, 1358.60The recommendation for reimbursement and restoration of the 45-hour workweek isnot to be construed as impairing the right of the Respondent,now or in the future, toestablish whatever workweek it sees fit, provided its action is not discriminatory or other-wise violative of theAct.Asfound earlier,economic considerations were not the reasonfor the reduced workweek,and the Examiner is convinced that were it not for the organiza-tion of the plant, the reduction would not have taken place.Perhaps the reduction wouldhave occurred for lawful reasons at some later time, whether before or after the hearing,but such an assumption would be wholly speculative. In the light of the record as a whole,there is no concrete basis for believing that the Respondent would have effected thereduction for economic reasons alone at some point between September 1, 1948,and thedate of the hearing, particularly in view of the increase in new business after September 1,the evidence of the Respondent's anticipations,and the increased labor force.No economicdata was submitted for the periodafterDecember 31, 1948, and aside from a general state-ment that business anticipations for the spring of 1949 were not fully realized,there is noevidence of the state of Respondent's business thereafter.In any event,there is no claimthat the state of business in the spring of 1949 caused the elimination of overtime.TheRespondent is under an obligation to "disentangle the consequences for which it (is)chargeable from those from which it is immune"(N. L. R. B.v.Remington Rand, Inc.,94 F. 2d 862(C.A. 2)), and,on the basis of the record as made, there is no reason toconclude that it would have reduced the workweek,for lawful reasons, at some point beforethe hearing.Hence the record requires the restoration of the 45-hour workweek.Need-less to say an order requiring it to do so will not in the future prevent it from establish-ing any workweek it chooses,provided in doing so,it does not violate the Act. WESTINGHOUSE PACIFIC COAST'BRAKE COMPANY181tions of employment,and, if an agreement is reached,embody its terms in asigned agreement.Having found that the evidence does not preponderantly establish that Ken-neth L. Halbert was discriminatorily discharged,the Examiner will recommendthat the allegations of the complaint based on such discharge be dismissed.Upon the basis of the foregoing findings of fact and of the entire record in thisproceeding,the undersigned makes the following:CONCLUSIONS OF LAW1. International Association of Machinists,District Lodge No. 115,is a labororganization within the meaning of Section 2 (5) of the Act.2.All of the Respondent's production and maintenance employees,includingtool and die makers, machinists,machinist specialists,production workers, appren-tices, and warehousemen,at the Emeryville,California,plant, excluding office andclerical employees,timekeepers,professional employees, guards, watchmen,and allsupervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining,within the meaning of Section 9(b) of the Act.3. International Association of Machinists,District Lodge No. 115,was, onMay 4, 1948,and at all times thereafter has been, the exclusive representativeof all the employees in the aforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing on July 7, 1948,and thereafter through the periodending August 31, 1948, and on September 20, 1948, October 12, 1948, October 28,1948, January 25, 1949, and at all times thereafter, to bargain collectively withInternational Association of Machinists,District Lodge No. 115,as the exclusiverepresentative of the employees in the aforesaid appropriate unit, the Respond-ent has engaged,and is engaged,in unfair labor practices within the meaningof Section 8 (a) (5) of the Act.5.By discriminating in regard to the terms and conditions of employment ofthe nonsupervisory employees who were employed in the shop and storeroomof the Respondent's plant on September 1, 1948, the Respondent discouragedmembership in International Association of Machinists, District Lodge No. 115,and engaged,and is engaging,in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.6.By interfering with, restraining,and coercing its said employees in theexercise of the rights guaranteed in Section 7 of the Act,the Respondent hasengaged in,and is engaging in, unfair labor practices within the meaning ofSection 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Sections 2 (6) and(7) of the Act.8.The Respondent has not engaged in any unfair labor practices in discharg-ing Kenneth L. Halbert.RECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, the Examiner recommends that WestinghousePacific Coast Brake Company,of Emeryville,California,its officers, agents, suc-cessors and assigns, shall :1.Cease and desist from :(a)Discouraging membership of its employees in International AssociationofMachinists,District Lodge No. 115, or any other labor organization,by dis- 182DECISIONSOF NATIONALLABOR RELATIONS BOARDcriminatorily reducing their hours of employment or in any other manner discrim-inating against them in regard to any other terms or conditions of employment;(b) In any manner interfering with, restraining,or coercing its employeesin the exercise of the right of self-organization, to form, join, or assist labororganizations,to join or assist International Association of Machinists,DistrictLodge No. 115, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection,and to refrain from any or all of such activi-ties except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment as au-thorized in Section 8 (a) (3) of the Act;(c)Refusing to bargain collectively with International Association of Ma-chinists,District Lodge No. 115,as the exclusive representative of all the Re-spondent's production and maintenance employees,including tool and die makers,machinists,machinist specialists,production workers, apprentices,and ware-housemen at the Emeryville, California, plant, excluding office and clerical em-ployees, timekeepers, professional employees, guards, watchmen, and all super-visors as defined in the Act.2.Take the following affirmative action which the Examiner finds will effec-tuate the policies of the Act :(a)Make whole the nonsupervisory employees," who were employed in the Re-spondent's shop and storeroom on September 1, 1948, by payment to each ofthem of a sum of money equal to the amount he would have earned had the work-week not been reduced from 45 to 40 hours,less his actual earnings,during theperiod of his employment by the Respondent beginning September 1, 1948, untilthe Respondent establishes a workweek of 45 hours as set forth in Section Vabove, entitled "The remedy" ;(b)Establish forthwith, as a condition of employment, a workweek of 45hours for the nonsupervisory shop and storeroom employees,who were so em-ployed by the Respondent on September 1, 1948, as set forth in Section V above,entitled "The remedy" ;(c)Upon request,bargain collectively with International Association of Ma-chinists, District Lodge No. 115, as the exclusive representative of the employeesin the appropriate unit described above, with respect to their rates of pay, wages,hours of employment, and other conditions of employment,and, if an agreementis reached, embody it in a signed agreement;(d) Post at its plant in Emeryville, California, copies of the notice attachedto this Intermediate Report marked Appendix A. Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall, after beingsigned by the Respondent's representative,be posted by the Respondent, andmaintained by it for sixty(60) consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Twentieth Region in writing, withintwenty(20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply therewith.m The record does not specify the names of all the nonsupervisory employees on theRespondent's shop and storeroom payrolls on September 1, 1948.For purposes of com-pliance,the Respondent can readily identify them on its own records. WESTINGHOUSE PACIFIC COAST BRAKE COMPANY183The Dxaminer recommends that so much of the complaint as alleges that theRespondent committed an unfair labor practice by discharging Kenneth L. Hal-bert be dismissed.It is further recommended that unless on or before twenty(20) days fromthe receipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board,any party may, within twenty(20) days from the dateof service of the order transferring the case to the Board,pursuant to Section203.45 of said Rules and Regulations,filewith the Board, Washington25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding(including rulings upon all motions or objections) as herelies upon,together with the original and six copies of a brief in support thereof ;and any party may, within the same period,file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation the por-tions of the record relied upon and shall be legibly printed or mimeographed, andifmimeographed shall be double-spaced.Proof of service on the other parties ofall papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten(10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as providedby theaforesaidRules and Regulations,the findings,conclusions,recommendations,and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations be adopted by the Board and become its findings, con-clusons, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington,D. C., this 23rd day of November 1949.HERMAN MARX,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership of our employees in INTERNATIONALASSOCIATION OF MACHINISTS,DISTRICT LODGE No. 115,or in any other labororganization,by, discriminatorily reducing their hours of employment or inany other manner discriminating against them in regard to any other termsor conditions of employment.WE WILL MAKE whole the nonsupervisory employees,who were employedin our shop and storeroom on September 1, 1948, by payment to each of them1 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a sum of money equal to the amount he would have earned had his hoursnot been reduced from 45 to 40 per week on said date, less his actual earn-ings,during the period of his employment beginning September 1, 1948, untilwe establish for such employees a workweek of 45 hours as set out below.WE WILL FORTHWITH establish, as a condition of employment, a workweekof 45 hours for all nonsupervisory shop and storeroom employees who wereemployed by us on September 1, 1948, and will apply such workweek in thesame manner as the 45-hour workweek in effect prior to September 1, 1948.WE WILLNOT inany manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, join, orassist labor organizations, to join or assist INTERNATIONAL ASSOCIATION OFMACHINISTS, DISTRICT LODGE No. 115, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, andto refrain from any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Secton 8 (a) (3) ofthe Act.WE WILL BARGAIN collectively with INTERNATIONAL ASSOCIATION OF MA-CHINISTS,DISTRICT LODGE No. 115, as the exclusive representative of allemployees in the bargaining unit described herein with respect to rates ofpay, wages, hours of employment, or other conditions of employment, andif an agreement is reached, embody it in a signed agreement. The bargainingunit is :All production and maintenance employees, including tool and diemakers,machinists, machinist specialists, production workers, apprentices, and ware-housemen, at the Emeryville, California, plant, excluding office and clericalemployees, timekeepers, professional employees, guards, watchmen, andall supervisors as defined in the Act.WESTINGHOUSE PACIFIC COAST BRAKE COMPANY,Employer.Dated-------------By-------------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.